SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2015 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Exact name of Registrant as specified in its charter) CresudInc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Moreno 877 (C1091AAQ) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x CRESUD S.A.C.I.F y A. (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translation of the Financial Statements for the nine-month periods ended on March 31, 2015 and on March 31, 2014 filed by the Company with the Comisión Nacional de Valores and the Bolsa de Comercio de Buenos Aires: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Financial Statements as of March 31, 2015 and June 30, 2014 and for the nine-month periods ended March 31, 2015 and 2014 Legal Information Denomination: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Fiscal year N°: 82, beginning on July 1, 2014 Legal address: Moreno 877, 23rd floor – Autonomous City of Buenos Aires, Argentina Company activity: Real state, agricultural, commercial and financial activities Date of registration of the by-laws in the Public Registry of Commerce: February 19, 1937 Date of registration of last amendment of the by-laws in the Public Registry of Commerce: February 25, 2013 Expiration of Company charter: June 6, 2082 Common Stock subscribed, issued and paid up: 501,562,730 common shares. Majority shareholder’s: Inversiones Financieras del Sur S.A. Legal address: Road 8, km 17,500, Zonamérica Building 1, store 106, Montevideo, Uruguay Parent company Activity: Investment Capital stock: 187,651,850 common shares Type of stock CAPITAL STATUS Authorized to be offered publicly (Shares) Subscribed, Issued and Paid-in (Ps.) Ordinary certified shares of Ps. 1 face value and 1 vote each 1 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Financial Position as of March 31, 2015 and June 30, 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current assets Investment properties 10 Property, plant and equipment 11 Trading properties 12 Intangible assets 13 Biological assets 14 Investments in associates and joint ventures 8, 9 Deferred income tax assets 26 Income tax credit Restricted assets 17 Trade and other receivables 18 Investment in financial assets 19 Derivative financial instruments 20 Total non-current assets Current Assets Trading properties 12 Biological assets 14 Inventories 15 Restricted assets 17 - Income tax credit Assets held for sale 41 - Trade and other receivables 18 Investment in financial assets 19 Derivative financial instruments 20 Cash and cash equivalents 21 Total current assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Capital and reserves attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital Inflation adjustment of treasury stock Share premium Cost of treasury stock ) ) Share warrants Changes in non-controlling interest ) Cumulative translation adjustment Equity-settled compensation Legal reserve - Reserve for new developments - Special reserve - Reserve for the acquisition of securities issued by the company Retained earnings ) ) Equity attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS’ EQUITY The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 2 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Financial Position as of March 31, 2015 and June 30, 2014 (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note LIABILITIES Non-current liabilities Trade and other payables 22 Borrowings 25 Deferred income tax liabilities 26 Derivative financial instruments 20 Payroll and social security liabilities 23 Provisions 24 Total non-current liabilities Current liabilities Trade and other payables 22 Income tax liabilities Payroll and social security liabilities 23 Borrowings 25 Derivative financial instruments 20 Provisions 24 Liabilities held for sale 41 - Total current liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 3 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Income for the nine and three-month periods beginning on July 1, 2014 and 2013 and January 1, 2015 and 2014 and ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Nine months Three months Note Revenues 28 Costs 29 ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest Changes in the net realizable value of agricultural produce after harvest ) ) ) Gross profit Gain from disposal of investment properties 13 Gain from disposal of farmlands - - General and administrative expenses 30 ) Selling expenses 30 ) Other operating results 32 ) ) Profit from operations Share of (loss) / profit of associates and joint ventures 8, 9 ) ) Profit from operations before financing and taxation Finance income 33 Finance cost 33 ) Other financial results 33 ) ) Financial results, net 33 ) Loss before income tax ) Income tax expense 26 ) Loss for the period ) Attributable to: Equity holders of the parent ) Non-controlling interest ) ) ) Loss per share attributable to equity holders of the parent during the period: Basic ) Diluted (i)(0.99) (i)(0.68) (i)(0.55) (i)(0.01) (i) Due to the loss for the period, there is no diluted effect on this result. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 4 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the nine and three-month periods beginning on July 1, 2014 and 2013 and January 1, 2015 and 2014 and ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Nine months Three months Loss for the period ) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment ) ) Currency translation adjustment from associates and joint ventures ) Other comprehensive (loss) / income for the period (i) ) ) Total comprehensive (loss) / income for the period ) ) Attributable to: Equity holders of the parent ) ) ) Non-controlling interest ) ) (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 5 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share Capital Treasury Stock Inflation adjustment of Share Capital Inflation adjustment of Treasury Stock Share premium Cost of Treasury Stock Share warrants Subtotal Changes in non-controlling interests Cumulative translation adjustment Equity-settled compensation Legal reserve Reserve for new developments Special reserve Reserve for the acquisition of securities issued by the company Retained earnings Subtotal Non-controlling interest Total shareholders’ equity Balances as of June 30, 2014 70,028 200,000 (1,066,428) Loss for the period - (487,511) Other comprehensive income for the period - (242,882) - Total comprehensive loss for the period - (487,511) Appropriation of retained earnings resolved by Shareholders’ Meeting held on November 14, 2014: - Share Distribution - Loss absorption: - Share Premium - Legal Reserve - (81,616) - Special Reserve - Reserve for the repurchase of equity interest - Reserve for new developments - (17,065) - Cash dividends - Equity-settled compensation - Acquisition of Treasury stock - - (32,198) - Changes in non-controlling interest - Reimbursement of expired dividends - Capital reduction - Capital contribution - Balances as of March 31, 2015 - - - (487,001) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 6 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share Capital Treasury Stock Inflation adjustment of Share Capital Inflation adjustment of Treasury Stock Share premium Share warrants Subtotal Changes in non-controlling interests Cumulative translation adjustment Equity- settled compensation Legal reserve Reserve for new developments Special reserve (1) Retained earnings Subtotal Non-controlling interest Total shareholders’ equity Balances as of June 30, 2013 (26,522) Loss for the period - (494,238) (33,275) (527,513) Other comprehensive income for the period - Total comprehensive income / (loss) for the period - Appropriation of retained earnings resolved by Shareholders’ Meeting held on October 31, 2013: - Legal reserve - Other reserves - Cash dividends - (120,000) (103,563) (223,563) Equity-settled compensation - Changes in interest in subsidiaries - 11,192 - (48,678) (37,486) Cancellation of BrasilAgro warrants - (1,059) - (1,059) - (1,059) Capital reduction - (3,917) (3,917) Capital contribution of non-controlling interest - Reimbursement of expired dividends - Balances as of March 31, 2014 (1)Related to CNV General Resolution No. 609/12. See Note 27. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 7 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Consolidated Statements of Cash Flows for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash generated from operations 21 Income tax paid ) ) Net cash generated from operating activities Investing activities: Acquisition of associates and joint ventures ) ) Capital contributions to associates and joint ventures ) ) Suppliers advances ) ) Acquisition of investment properties ) ) Proceeds from sale of associates and joint ventures Proceeds from sale of investment properties Acquisition of property, plant and equipment ) ) Proceeds from sale of property, plant and equipment Payments of purchase of farms - ) Proceeds from sale of farmlands Acquisition of intangible assets ) ) Acquisition of Investment in financial assets ) ) Proceeds from disposals of Investment in financial assets Loans granted to associates and joint ventures 40 - Loans repayments received from associates and joint ventures Interest received from financial assets Dividends received Net cash generated from / (used in) investing activities ) Financing activities: Repurchase of non-convertible notes ) ) Purchase of treasury stock ) ) Proceeds from issuance of non-convertible notes Payment of non-convertible notes ) ) Borrowings Payment of trust debt titles ) - Payment of seller financing of shares ) ) Repayments of borrowings ) ) Payments of borrowings from associates and joint ventures - ) Proceeds from borrowings from associates and joint ventures - Borrowings from associates and joint ventures - Cancellation of Brasilagro warrants - ) Payment of seller financing ) ) Acquisition of non-controlling interest in subsidiaries ) ) Dividend paid ) ) Payments of derivative financial instruments ) ) Proceeds from derivative financial instruments Capital reduction - ) Sale of equity in subsidiaries to non-controlling interest Capital distribution to non-controlling interest in subsidiaries ) - Capital contributions of non-controlling interest Interest paid ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period 21 Foreign exchange (loss) gain on cash and cash equivalents ) Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Eduardo S. Elsztain President 8 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information The Group’s business and general information Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (“Cresud” or the “Company”) was founded in 1936 as a subsidiary of Credit Foncier, a Belgian company primarily engaged in providing rural and urban loans in Argentina and administering real estate holdings foreclosed by Credit Foncier. Credit Foncier was liquidated in 1959, and as part of such liquidation, the shares of Cresud were distributed to Credit Foncier’s shareholders. From the 1960s through the end of the 1970s, the business of Cresud shifted exclusively to agricultural activities. In 2002, Cresud acquired a 19.85% interest in IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA”), a real estate company related to certain shareholders of Cresud. In 2009, Cresud increased its ownership percentage in IRSA to 55.64% and IRSA became Cresud’s principal subsidiary. Cresud and its subsidiaries are collectively referred to hereinafter as the Group. See Note 2.3 to the Consolidated Financial Statements as of June 30, 2014 and 2013 for a description of the Group’s companies. As of March 31, 2015, the Group operates in two major lines of business: (i) Agricultural business, (ii) Urban Properties and Investments business. See Note 6 to the Unaudited Condensed Interim Consolidated Financial Statements as of June 30, 2014 and 2013 for a description of the Group’s segments. The Group’s Agricultural business operations are comprised of crop production, cattle feeding, raising and fattening, milk production, sugarcane production and brokerage activities. The Group currently has agricultural operations and investments in Argentina, Brazil, Uruguay, Paraguay and Bolivia. The Urban Properties and Investments business operations are conducted primarily through IRSA and IRSA’s principal subsidiary, IRSA Propiedades Comerciales S.A. (formerly Alto Palermo S.A. (“APSA”) which changed its legal name to “IRSA Propiedades Comerciales”). Through IRSA Propiedades Comerciales and IRSA, the Group owns, manages and develops shopping centers across Argentina, a portfolio of office and other rental properties in the Autonomous City of Buenos Aires, capital of Argentina, and since 2009 it entered into the US real estate market, mainly through the acquisition of non-controlling interests in office buildings and hotels. Through IRSA or IRSA Propiedades Comerciales, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these Condensed Interim Consolidated Financial Statements to denote investment, development and/or trading properties activities. 9 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information (Continued) During fiscal year 2014, the Group made an investment in the Israeli market, through Dolphin Fund Ltd. (“DFL”) and Dolphin Netherlands B.V. (“DN B.V.”, and together with DFL “Dolphin”), in IDB Development Corporation (IDBD) an Israeli company, with an initial interest of 26.65%. As of March 31, 2015 the indirect equity interest in IDBD amounts to 49.0%. IDBD is one of the Israeli biggest and most diversified investment groups, which is involved, through its subsidiaries, in several markets and industry, including real estate, retail, agribusiness, insurance, telecommunications, etc.; controlling companies as: Clal Insurance (Insurance Company), Cellcom (Mobile phone services), Adama (Agrochemicals), Super-Sol (supermarket), PBC (Real Estate), among others. IDBD went public in Tel Aviv Exchange in May, 2014. The activities of the Group’s segment “Financial operations and others” is carried out mainly through Banco Hipotecario S.A. (“BHSA”), where it has a 29.99% interest (without considering treasury shares). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small, medium-sized and large corporations, including the provision of mortgaged loans. BHSA’s shares are listed on the Buenos Aires Stock Exchange. Additionally, the Group has a 43.08% interest in Tarshop S.A (“Tarshop”) whose main business comprises credit cards activities and the provision of loans. Cresud’s and IRSA Propiedades Comerciales’s shares are listed and traded on both the Buenos Aires Stock Exchange (“BCBA”) and the National Association of Securities Dealers Automated Quotation (“NASDAQ”). IRSA´s shares are listed and traded on both the BCBA and the New York Stock Exchange (“NYSE”). Cresud is the ultimate parent company and is a corporation incorporated and domiciled in the Republic of Argentina. The address of its registered office is Moreno 877, 23rd Floor, Buenos Aires, Argentina. These consolidated financial statements have been approved for issue by the Board of Directors on May 12, 2015. 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements Basis of preparation The present Unaudited Condensed Interim Consolidated Financial Statements for the nine-month periods ended March 31, 2015 and 2014 (the “Unaudited Condensed Interim Consolidated Financial Statements”) have been prepared in accordance with IAS 34 “Interim Financial Reporting”. 10 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the Annual Consolidated Financial Statements of the Company as of June 30, 2014. These Unaudited Condensed Interim Consolidated Financial Statements are expressed in thousands of Argentine Pesos. The Condensed Interim Consolidated Financial Statements corresponding to the nine-month periods ended as of March 31, 2015 and 2014 have not been audited. The Company´s management believes they include all necessary adjustments to fairly present the results of each period. Results for the nine-month periods ended March 31, 2015 and 2014 do not necessarily reflect proportionally the Company’s results for the complete fiscal years. Accounting Policies The accounting policies applied in the preparation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2014, except for those mentioned below which were applied in these financial statements. Most significant accounting policies are described in note 2 included in the Consolidated Financial Statements as of June 30, 2014 and 2013. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these Unaudited Condensed Interim Consolidated Financial Statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the Annual Consolidated Financial Statements as of June 30, 2014, save for changes in accrued income tax, provision for legal claims and allowance for doubtful accounts. Total or partial disposal of foreign operation The disposal of a Group’s interest in any foreign operation amounts to any reduction of such ownership interest in the operation. The Group may fully or partially dispose its interest in foreign operation through sale, liquidation or return of contributed capital. 11 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) In the case of total or partial disposals of foreign operations and once such disposal becomes effective, the Group proportionally reclassifies the disposal made, the accumulated exchange differences related to the foreign operations recognized under Other comprehensive income and accumulated under a separate item in shareholders’ equity. Onerous contract An onerous contract is defined under IAS 37 (Provisions, Contingent Liabilities and Contingent Assets) as a contract in which the unavoidable costs of meeting the obligations under the contract exceed the economic benefits expected to be received under it. Current obligations under an onerous contract are recognized and valued in the Group financial statements as a provision. Acquisition of assets carried out between entities under common control The Group has elected to recognize acquisition of assets or group of assets carried out between entities under common control who also qualify as “Business Combination” according to IFRS 3, using acquisition method. Comparative information Amounts as of March 31, 2014 and June 30, 2014, which are disclosed for comparative purposes have been taken from the Consolidated Financial Statements as of such dates. The financial statements originally issued have been subject to certain reclassifications required in order to present these figures comparatively with this period. During the nine-month period ended March 31, 2015, the Real Brasileño (RS) has depreciated against the Argentine Peso and other currencies by around 25.5%, which affects the comparability of the figures reported in the current financial statements given its negative impact on the financial position and results of operations of the Group, due mainly to the foreign exchange rate exposure to net assets and liabilities denominated in foreign currency and investments in joint ventures with a functional currency different from the Real. 12 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Seasonal effects on operations The operations of the Group’s agricultural business are also subject to seasonal effects. The harvests and sale of grains (corn, soybean and sunflower) generally take place between January and September every year. Wheat is generally harvested between November and February. In Bolivia, weather conditions make it possible to have two soybeans, corn and barley seasons and, therefore, these crops are harvested in April and October, whereas wheat and sunflower are harvested in August and September, respectively. Other segments of the agricultural business, such as beef cattle and milk production tend to be more stable. However, beef cattle and milk production is generally larger during the second quarter, when conditions are more favorable. In case of sugar cane, harvest and sale take place between May and November of each year. As a result, there may be material fluctuations in the agricultural business results across quarters. The operations of the Group’s shopping centers are also subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and year-end celebrations (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also impact the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. 4. Acquisitions and disposals For the nine-month period ended as of March 31, 2015 Sale of Cresca farmland On April 3, 2014, Cresca S.A. signed a bill of sale whereby it sells an area of 24,624 hectares located in Chaco Paraguayo. The total price is US$ 14.7 million, which amount shall be collectable as follows US$ 1.8 million were collected upon execution of the bill of sale, US$ 4.3 million upon execution of the conveyance deed; US$ 3.7 million interest-free in July, 2015; US$ 4.9 million interest-free in July, 2016. Possession was delivered upon execution of the conveyance deed of title and constitution of a mortgage to secure payment of the balance, on July 14, 2014. Lease purchase agreement of a farmland On October 30, 2014, Brasilagro entered into 4 lease-purchase agreements with Agri Brasil Holding S.A. and Nassau Foods Holdings BV. Under the terms of the agreement, the counterpart may choose to buy all of the Campo Jatobá farmland with a total area of 31,606 hectares. 13 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) Sale of investment properties On July 7, 2014, IRSA signed the transfer deed for the sale of the 19th and 20th floors of the Building Maipú 1300. The total price of the transaction was Ps. 24.7. Such transaction generated a profit before tax of approximately Ps. 21.0 million. On September 29, 2014, the Group finalized the sale of the Madison 183 Building through the subsidiary Rigby 183 LLC (“Rigby 183”), in the city of New York, United States, in the sum of US$ 185 million, thus discharging the mortgage levied on the asset in the amount of US$ 75 million. Such transaction generated a gain before tax of approximately Ps. 296.5 million. On October 8, 2014, the Group through IRSA signed the transfer deed for the sale of the 22th and 23th floors of the Building Bouchard 551. The total price of the transaction was Ps. 168.7 million. Such transaction generated a gain before tax of approximately Ps. 151.4 million. On October 22, 2014, the Group through IRSA signed the transfer deed for the sale of the 10th floor and two parking units of the Building Maipú 1300 and one parking unit of the building Libertador 498. The total price of the transaction was Ps. 12.0 million. Such transaction generated a gain before tax of approximately Ps. 10.4 million. On October 28, 2014, the Group through IRSA signed the transfer deed for the sale of 9th, 10th and 11th floors of the building Bouchard 551. The total price of the transaction was Ps. 279.4 million. Such transaction generated a gain before tax of approximately Ps. 238.9 million. On November 7, 2014, the Group through IRSA signed the transfer deed for the sale of the 21th floor of the Building Bouchard 551. The total price of the transaction was Ps. 75.6 million. Such transaction generated a gain before tax of approximately Ps. 66.7 million. On December 10, 2014, the Group through IRSA signed the transfer deed for the sale of the 9th floor of the Building Maipú 1300. The total price of the transaction was Ps. 12.5 million. Such transaction generated a gain before tax of approximately Ps. 11.0 million. All sales of the period led to a combined profit for the Group of Ps. 795.9 million approximately, disclosed within the line “Gain from disposal of investment properties” in the statement of income. 14 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) Decreased shareholding in Avenida Inc. On July 18, 2014, the Group, through Torodur S.A., exercised the warrant that remained associated to this investment and consequently had increased its interest in Avenida Inc. to 6,172,840 shares or 35.46%. Nevertheless, simultaneously, a new investor acquired 35.12% of interest in the Company, diluting the Group’s holding to 23.01%. On September 2, 2014, Torodur S.A. sold 1,430,000 shares representing 5% of the Avenida Inc.’s capital stock in the amount of Ps. 19.1 million (US$ 2.3 million), thus reducing the ownership percentage to 17.68% of its share capital. Such transaction generated a gain of Ps. 8.8 million which are shown in the line "Other operating results, net" in the statement of income. As a result of the sale of the interest, the Group has forborne to recognize the equity interest in Avenida Inc. as investment in associates and began to consider it as a financial asset at fair value in the financial statements at March 31, 2015. Acquisition of additional interest in BHSA During the period ended March 31, 2015, the Group acquired 3,289,029 additional shares of BHSA in a total amount of Ps. 14.2 million, thus increasing its interest in such company from 29.77% to 29.99%, without consideration of Treasury shares. Investment in IDBD On July 1st, 2014 Dolphin exercised all the rights granted and acquired on June 30, 2014, to purchase additional shares of IDBD. As a result of exercising the mentioned rights, Dolphin received 23.1 million shares and 16 million warrants of Series 1, 2 and 3. ETH had the same amount of rights and, as a result, acquired the same amount of shares and warrants as Dolphin. Between July 9 and July 14, 2014, Dolphin acquired 0.42 million shares and 0.34 million warrants (series 2) through open market operations in the amount of NIS 1.77 million (equal to approximately US$ 0.52 million at such date). Fifty percent of such shares and warrants Series 2 were sold to ETH in accordance with the terms and conditions of the agreement opportunely entered into between the parties. On November 2, 2014, Dolphin exercised 15,998,787 warrants Series 1 and ETH its corresponding proportion. 15 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) On January 19, 2015, Dolphin acquired in the open market 94,000 shares of IDBD for a total amount of NIS 0.13 million (equal to US$ 0.03 million on the purchase date) and later sold 50% to ETH in accordance with the terms and conditions of the agreement opportunely executed between the parties. Additionally, Dolphin acquired 42,564 shares of Discount Investment Corporation Ltd, ("DIC") a subsidiary of IDBD, for a consideration of NIS 0.24 million (equal to US$ 0.06 million on the purchase date), 50% of which were offered to ETH under the terms and conditions of the agreement entered into between the parties. This time, ETH decided not to acquire the 50% of such shares. Besides, on January 19, 2015, IDBD issued a prospectus for a rights offering (the “Rights Offering”) for approximately NIS 800 million (the “Maximum Immediate Payment”) pursuant to the irrevocable tender offer of Dolphin, granting on January 26, 2015 on 1 Right (a “New Right”) for each 25 shares of IDBD held. Each New Right would allow to subscribe on February 10, 2015 an amount of 45 common shares of IDBD at a price of NIS 68.04 (NIS 1.512 per share) and 20 Warrants Series 4, 19 Warrants Series 5 and 17 Warrants Series 6 issued by IDBD, with no charge. Each warrant issued by IDBD would allow to the acquisition of one common share of IDBD. Series 4 falls due on February 10, 2016 and will be exercisable at NIS 1.663 per warrant. Series 5 falls due on February 12, 2017 and will be exercisable at NIS 1.814 per warrant. Series 6 falls due on February 12, 2018 and will be exercisable at NIS 1.966 per warrant. Furthermore, Dolphin agreed to (i) exercise Series 4 of Warrants for a total amount of NIS 150 million (equal to US$ 37.6 million as of March 31, 2015) provided it is so requested by the Board of IDBD within 6 to 12 months of the Rights Offering date, and (ii) exercise the remaining Warrants of Series 4, and Series 5 and 6 received as part of the Rights Offering, if two conditions are simultaneously met, to wit: (a) that IDBD and its lenders reach an agreement to amend some covenants, and (b) that the Commissioner of Capital Markets, Insurance and Savings of Israel approves control over Clal Insurance Company Ltd. (“Clal”). As a result of the Rights Offering described above, on January 26, 2015, Dolphin received 3.7 million New Rights. ETH received the same amount of New Rights in accordance with its equity participation. The Rights Offering prospectus also provided that on February 5, 2015, rights received could be traded in the open market only the mentioned date. As a result of the issuance of New Rights, the prices corresponding to committed Tender Offers mentioned in Note 9 have been adjusted accordingly to NIS 7.798 and NIS 8.188 per share for the 2015 and 2016 commitments, respectively (from NIS 8.344 and 8.761 per share, respectively), and the number of shares pledged by Dolphin were adjusted accordingly. 16 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) Additionally, on February 5, 2015, Dolphin acquired 2.05 million New Rights for a total amount of NIS 0.94 million (equal to US$ 0.24 million on the purchase date), 50% of which were offered to ETH pursuant to the terms and conditions of the agreement opportunely entered into between the parties. This time, ETH decided not to acquire the 50% of such shares. On February 10, 2015 Dolphin executed all New Rights received and acquired in the market. Following the execution of those New Rights, Dolphin received 258,970,184 shares, 115,097,859 warrants Series 4, 109,342,966 warrants Series 5 and 97,833,180 warrants Series 6. ETH did not execute any of the New Rights it held. On that same date, Dolphin sold 71.39 million IDBD shares to IFISA, an entity indirectly controlled by Eduardo Elsztain, at the closing price of NIS 1.39 per share, making a total of NIS 99.23 million, or US$ 25.65 million at the exchange rate prevailing on the transaction date. Additionally, between February 9 and February 16, 2015, Dolphin acquired in the market 0.36 million shares of DIC for a total amount of NIS 2.88 million, equal to US$ 0.74 million at the exchange rate prevailing on each transaction date, 50% of which was offered to ETH under the terms of the agreement entered into between the parties. At that time, ETH decided not to acquire 50% of the said shares. As a result of transactions described above, on March 31, 2015, Dolphin had a total of 280,247,664 shares, 16,170,392 warrants Series 2, 15,988,787 warrants Series 3, 115,097,859 warrants Series 4, 109,342,966 warrants Series 5 and 97,833,180 warrants Series 6, which makes up an equity interest of 49.0% held by IDBD. Additionally, on March 31, 2015, Dolphin held 406,978 DIC shares, which represents a direct holding of 0.48%. During February and March 2015, Dolphin and ETH exchanged communications mainly in relation to claims raised by ETH in relation to the Rights Offering and ETH’s claim to acquire its pro rata shares in IDBD owned by Dolphin, subscribed during the Rights Offering and all of the shares subsequently acquired by IFISA raising in this last case its right of first refusal. On these premises, and in accordance with the provisions agreed between Dolphin and ETH in relation to the resolution of controversies, an arbitrage proceeding has been commenced in English in Tel Aviv under Israeli Law. On the balance sheet date, an arbitrator has been appointed and the time limit applicable for Dolphin to be notified of the arbitrage claim has already started to run. As of March 31, 2015 IDBD’s Board of Directors consists of nine members, three of whom were designated by Dolphin, Eduardo Sergio Elsztain, Alejandro Gustavo Elsztain and Saúl Zang. 17 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) Disposal of financial assets During August 2014, IRSA has sold through its subsidiary REIG IV the balance of 1 million shares in Hersha Hospitality Trust, at an average price of US$ 6.74 per share. Transactions with non-controlling interests IRSA During the nine-month period ended March 31, 2015, the Group sold a 1.50% interest in IRSA for a total amount of Ps. 128.1 million. This resulted in an increase in non-controlling interests of Ps. 29.0 million and a decrease in equity attributable to owners of the parent of Ps. 64.7 million, net of tax effect. The effect of changes in the ownership interest of IRSA on the equity attributable to owners of the Group is summarized as follows: Ps. (million) Carrying amount of the non-controlling interests sold by the Group ) Consideration collected Tax effect ) Reserve recorded in within parent’s equity During the nine-month period ended March 31, 2015, the Group acquired a 0.65% interest in IRSA for a total consideration of Ps. 50.7 million. This resulted in a decrease in non-controlling interests of Ps. 12.7 million and an increase in equity attributable to owners of the parent of Ps. 38.0 million, net of tax effect. The effect of changes in the ownership interest of IRSA on the equity attributable to owners of the Group is summarized as follows: Ps. (million) Carrying amount of group’s interest acquired of Consideration paid for non-controlling interests ) Reserve recorded in within parent’s equity ) As a result of the transactions mentioned above, as of March 31, 2015, the equity interest in IRSA amounts to 65.16%. 18 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) IRSA Propiedades Comerciales During the nine-month period ended March 31, 2015, the Group, through IRSA, acquired an additional 0.10% interest in IRSA Propiedades Comerciales for a total amount of Ps. 5.6 million. This resulted in a decrease in non-controlling interests of Ps. 0.9 million and a decrease in equity attributable to the owners of the parent of Ps. 4.7 million. As of March 31, 2015, IRSA's equity interest in IRSA Propiedades Comerciales amounts to 95.80%. The effect of changes in the ownership interest of IRSA Propiedades Comerciales on the equity attributable to owners of the Group is summarized as follows: Ps. (million) Carrying amount of group’s interest acquired of Consideration paid for non-controlling interests ) Reserve recorded in within parent’s equity (i)(4.7) (i) The reserve includes Ps. 1.6 million for non-controlling interest Dolphin On October 30, 2014, the Group – through its subsidiaries — subscribed an additional sum of US$ 21 million in Dolphin. Such amount was allocated to increase Dolphin’s investment in IDBD. Furthermore, during February 2015, the Group through its subsidiaries, contributed an amount of US$ 105 million in Dolphin. Such amount was also allocated to increase Dolphin’s investment in IDBD. As a result, Group’s economic interest in Dolphin amounts to approximately 99.9%. Consequently, the Company recognized a decrease in non-controlling interest for an amount of Ps. 21.2 million (the reserve includes Ps. 6.9 million to the non-controlling interest) and an increase in equity attributable to holders of the parent. Disposal of Associates On February 5, 2014, the Group, through Ritelco, sold its interest in Bitania 26 S.A., representing 49% of its capital stock, for an amount of US$ 4.2 million. Such transaction generated a net gain of approximately Ps. 13.3 million which are shown in the line "Other operating results, net" in the statement of income. 19 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4. Acquisitions and disposals (Continued) Capital reduction of Rigby 183 LLC On October 17, 2014, Rigby 183 LLC reduced its capital stock by distributing among existing shareholders, proportionally to their shareholdings, the gain made on the sale of the Madison building. The total amount distributed is US$ 103.8 million, of which the Group received US$ 77.4 million (US$ 26.5 million through IRSA International and US$ 50.9 million through IMadison LLC) and US$ 26.4 were distributed to other shareholders. As a result of such reduction, the Group has decided to reverse the corresponding accumulated conversion difference on a pro rata basis, which amounted to Ps. 188.3 million. This reversal has been recognized in the line "Other operating results, net" in the statement of income. Conil Barter On November 5, 2014, the Group executed a conveyance deed evidencing a barter to convey title on four plots of land located in Avellaneda district. The agreement provides for the development by the acquirer of two building construction undertakings. In consideration for such work, the compensation agreed included the amount of US$ 0.01 million and delivery, within 24 months as from such agreement execution, of two functional units for commercial purposes and one functional unit for office purposes (the non-monetary compensation was valued at US$ 0.7 million). 5. Financial risk management 5.1.Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Consolidated Financial Statements do not include all the information and disclosures of the risk management, so they should be read together with the annual consolidated financial statements as of June 30, 2014. There have been no changes in the risk management or risk management policies applied by the Group since the fiscal year-end. 20 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management (Continued) 5.2.Fair value estimates Since June 30, 2014, to the balance sheet date, there have been no significant changes in business or economic circumstances affecting the fair value of the Group's assets or liabilities (either measured at fair value or amortized cost). Neither have been transfers between the several tiers used in estimating the fair value of the Group’s financial instruments. 6. Segment information The Group’s Executive Board periodically reviews the results and certain asset categories corresponding to these segments. The valuation criteria used in preparing this information are consistent with IFRS standards used for the preparation of the consolidated financial statements, except for the investments in joint ventures: Cresca S.A., Nuevo Puerto Santa Fe S.A. (“NPSF”) and Quality Invest S.A., which are reported to the Group’s Executive Board, applying proportional consolidation method. Under this method the income/loss generated and assets, are reported in the income statement line-by-line rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return. Moreover, operating results of Entertainment Holding S.A. (“EHSA”) joint venture is accounted for under the equity method. Management believes that, in this case, this method provides more adequate information for this type of investment, given its low materiality and considering it is a company without direct trade operations, where the main asset consists of an indirect interest of 25% of la Rural S.A The following asset categories are reviewed by the Group's Executive Board: investment properties, property, plant and equipment, trading properties, goodwill, rights to receive future units through barter agreements, assets held for sale, biological assets, inventories, investments in associates and investment in EHSA joint venture. The aggregate of these assets, classified by business segment, are disclosed as “segment assets”. The measurement principles for the segment assets are based on the IFRS principles adopted in the preparation of the consolidated financial statements, except for the Group’s share of assets of the joint ventures: Cresca S.A., Nuevo Puerto Santa Fe S.A. and Quality Invest S.A., which are all reported to the Executive Board under the proportionate consolidation method. Under this method, each of the segment assets reported includes the proportionate share of the Group in the same operating assets of these joint ventures. As an example, the investment properties amount reported to the Executive Board includes (i) the investment property balance as per the statement of financial position plus (ii) the Group’s share of the investment properties of these joint ventures. Under IFRS 11, the investment properties of these joint ventures are included together with all other of the joint ventures’ net assets in the single line item titled “Investments in associates and joint ventures” in the statement of financial position. Assets are allocated to each segment based on the operations and/or their physical location. Assets and services exchanged between segments are calculated on the basis of market prices. Intercompany transactions between segments, if any, are eliminated. 21 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the nine-month period ended March 31, 2015: Agricultural business (I) Urban properties and investments business (II) Total Revenues Costs ) ) ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest - Changes in the net realizable value of agricultural produce after harvest ) - ) Gross profit Gain from disposal of investment properties - Gain from disposal of farmlands - General and administrative expenses ) ) ) Selling expenses ) ) ) Other operating results, net (Loss) / Profit from operations ) Share of profit / (loss) of associates and joint ventures ) ) Segment (Loss) / Profit ) Investment properties Property, plant and equipment Trading properties - Goodwill Rights to receive future units under barter agreements - Biological assets - Inventories Investments in associates and joint ventures Total segment assets 22 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the nine-month period ended March 31, 2014: Agricultural business (I) Urban properties and investments business (II) Total Revenues Costs ) ) ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest - Changes in the net realizable value of agricultural produce after harvest ) - ) Gross Profit Gain from disposal of investment properties - General and administrative expenses ) ) ) Selling expenses ) ) ) Other operating results ) ) ) Profit from operations Share of profit of associates and joint ventures Segment Profit Investment properties Property, plant and equipment Trading properties - Goodwill Rights to receive future units under barter agreements - Biological assets - Inventories Investments in associates Total segment assets 23 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) (I) Agriculture line of business: The following tables present the reportable segments of the agriculture line of business of the Group: March 31, 2015 Agriculture Crops Cattle Dairy Sugarcane Agricultural Rental and services Agricultural Subtotal Land Transformation and Sales Agro-industrial Other segments Total Agricultural business (i) Revenues - Costs ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest - Changes in the net realizable value of agricultural produce after harvest ) 1 - - - ) - - - ) Gross Profit / (Loss) ) Gain from disposal of farmlands - General and administrative expenses ) Selling expenses ) Other operating results, net ) ) - ) (Loss) / Profit from Operations ) Share of profit / (loss) of associates - ) Segment (Loss) / Profit ) Investment properties - Property, plant and equipment Goodwill - Biological assets - Inventories - - Investments in associates 20 - Total segment assets 24 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) March 31, 2014 Agriculture Crops Cattle Dairy Sugarcane Agricultural Rental and services Agricultural Subtotal Land Transformation and Sales Agro-industrial Other segments Total Agricultural business (i) Revenues - Costs ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest - Changes in the net realizable value of agricultural produce after harvest ) - - - ) - - - ) Gross Profit / (Loss) ) General and administrative expenses ) Selling expenses ) Other operating results ) ) ) 58 ) Profit / (Loss) from Operations ) Share of profit / (loss) of associates 31 - Segment Profit / (Loss) Investment properties - Property, plant and equipment Goodwill - Biological assets - - 66 Inventories - - Investments in associates - Total segment assets 25 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) (II) Urban properties and investments The following tables present the reportable segments of the Urban Properties and Investments line of business of the Group: March 31, 2015 Shopping Center Properties Offices Sales and developments Hotels International Financial operations and others Total Urban Properties and Investment business (II) Revenues 95 Costs ) Gross Profit / (Loss) ) ) Gain from disposal of investment properties - General and administrative expenses ) - ) Selling expenses ) - ) ) Other operating results, net ) Profit / (Loss) from Operations ) Share of profit / (loss) of associates and joint ventures - ) ) Segment Profit / (Loss) ) Investment properties - - Property, plant and equipment - Trading properties - Goodwill - - - Rights to receive future units under barter agreements - - - Inventories - - - Investments in associates and joint ventures - - Total segment assets 26 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) March 31, 2014 Shopping Center Properties Offices Sales and developments Hotels International Financial operations and others Total Urban Properties and Investment business (II) Revenues Costs ) Gross Profit / (Loss) ) Gain from disposal of investment properties - General and administrative expenses ) Selling expenses ) - ) Other operating results ) Profit / (Loss) from Operations ) Share of profit / (loss) of associates - ) ) Segment Profit / (Loss) ) Investment properties - Property, plant and equipment - Trading properties 86 - - - Goodwill - - Rights to receive future units under barter agreements - Inventories - - - Investments in associates and joint ventures - Total segment assets 27 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) The following tables present a reconciliation between the profit / (loss) from operations as per the segment information and the results of operations as per the income statements. The adjustments relate to the presentation of the results of operations of joint ventures accounted for under the equity method under IFRS. March 31, 2015 Total segment information Adjustment for share of profit / (loss) of joint ventures Adjustment to income for elimination of inter-segmenttransactions Total Income statements Revenues ) ) Costs ) ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest ) - Changes in the net realizable value of agricultural produce after harvest ) - - ) Gross Profit / (Loss) ) ) Gain from disposal of investment properties - - Gain from disposal of farmlands ) General and administrative expenses ) ) Selling expenses ) ) Other operating results, net ) Profit / (Loss) from operations before share of profit / (loss) of associates and joint ventures ) - Share of (loss) / profit of associates and joint ventures ) - ) Profit / (Loss) from Operations before Financing and Taxation ) - 28 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) March 31, 2014 Total segment information Adjustment for share of profit / (loss) of joint ventures Adjustment to income for elimination of inter-segment transactions Total Income statements Revenues ) ) Costs ) ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest ) - Changes in the net realizable value of agricultural produce after harvest ) - - ) Gross Profit / (Loss) ) ) Gain from disposal of investment properties - - General and administrative expenses ) ) Selling expenses ) ) Other operating results ) ) ) Profit / (loss) from operations before share of profit / (loss) of associates and joint ventures ) - Share of profit of associates and joint ventures - Profit from operations before Financing and Taxation - The following tables present a reconciliation between total segment assets as per segment information and total assets as per the statement of financial position. Adjustments are mainly related to the filing of certain classes of assets in segment information and to the proportional consolidation of joint ventures mentioned previously. March 31, March 31, Total Assets per segment based on Segment Information Less: Proportionate share in reportable assets per segment of joint ventures (*) ) ) Plus: Investments in joint ventures (**) Other non-reportable assets Total Consolidated Assets as per Statement of financial position (*)Below is a detail of the proportionate share in assets by segment of joint ventures included in the information reported by segment. (**) Represents the equity-accounted amount of those joint ventures, which were proportionate-consolidated for segment information purposes. 29 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Segment information (Continued) March 31, March 31, Investment properties Goodwill Trading properties Rights to receive future units under barter agreements - - Property, plant and equipment Biological assets Inventories Total proportionate share in assets per segment of joint ventures 7. Information about principal subsidiaries The Group conducts its business through several operating and holding subsidiaries. See breakdown of Group, their percentage of ownership interest, materiality criteria and other relevant information on the Group’s subsidiaries in Note 2.3. a) of the Consolidated Financial Statements as of June 30, 2014 and 2013. Set out below is the summarized financial information for each subsidiary that has non-controlling interests that are material to the Group: Summarized statements of financial position IRSA Brasilagro March 31, 2015 June 30, 2014 March 31, 2015 June 30, 2014 Assets Non-current assets Current assets Total assets Liabilities Non-current liabilities Current liabilities Total liabilities Net assets 30 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Information about principal subsidiaries(Continued) Summarized income statements and statements of comprehensive income IRSA Brasilagro March 31, 2015 March 31, 2014 March 31, 2015 March 31, Revenues Profit / (Loss) before income tax ) ) Income tax expense ) ) Profit / (Loss) for the period ) ) ) Other comprehensive (loss) / income ) Total other comprehensive (loss) / income ) (Loss) / Profit attributable to non-controlling interest - - Summarized cash flows IRSA Brasilagro March 31, March 31, March 31, March 31, Cash flow from operating activities Net cash generated from (used in) operating activities ) ) Cash flow from investing activities Net cash generated from (used in) investing activities ) ) ) Cash flow from financing activities Net cash (used in) generated from financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Foreign exchange (loss) / gain on cash and cash equivalents ) ) Cash and cash equivalents at end of period The information above is the corresponding to balances and transactions before inter-company eliminations. 8. Interests in joint ventures As of March 31, 2015 and June 30, 2014 the joint ventures of the Group are Cresca S.A., Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A., Nuevo Puerto Santa Fe S.A. ("NPSF"), Entretenimiento Universal S.A. and Entertainment Holdings S.A. ("EHSA"). The shares in these joint ventures are not publicly traded. 31 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in joint ventures (Continued) Changes in the Group’s investments in joint ventures for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: March 31, June 30, Beginning of the year Capital contribution Capital reduction (iii) ) - Cash dividends (i) ) - Share of profit Currency translation adjustment End of the period / year (ii) (i) During the nine-month period ended March 31, 2015, the Group cashed dividends from Nuevo Puerto Santa Fe in the amount of Ps. 2.6 million and from Cyrsa in the amount of Ps. 31.0 million. (ii) Includes a balance of Ps. (59) reflecting interests in companies with negative equity as of June 30, 2014 which is included in “Provisions” (Note 24). (iii) During the nine-month period ended March 31, 2015, Cyrsa S.A. reduced its capital stock in the amount of Ps. 110.9 million. 9. Interests in associates As of June 30, 2014, the associates of the Group were Agro-Uranga S.A., Agromanagers S.A., New Lipstick LLC, BHSA, IDBD, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito y Securitización S.A. ("BACS"), Bitania 26 S.A., and Avenida Inc. As of March 31, 2015, the associates of the Group were Agro-Uranga S.A., Agromanagers S.A., New Lipstick LLC, BHSA, IDBD, Tarshop S.A., Manibil S.A., Lipstick Management LLC and Banco de Crédito y Securitización S.A. ("BACS"). 32 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) The evolution of the Group’s investments in associates for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 was as follows: March 31, June 30, Beginning of the year Acquisition of associates Capital contribution Share of profit / (loss) Currency translation adjustment ) Cash dividends (i) ) ) Disposal of associates ) - Reclassification to financial instruments (Note 4) ) - Unrealized gain from investments at fair value ) ) End of the period / year (ii) (i) As of March 31, 2015, the Group cashed dividends from Agromanagers S.A., Agro-Uranga S.A. and BHSA in the amount of Ps. 0.02 million, Ps. 4.2 million and Ps. 12.9 million, respectively. During the year 2014, the Group cash dividends from Agro-Uranga S.A., Manibil and BHSA in the amount of Ps. 5.5 million, Ps. 9.2 million and Ps. 0.8 million, respectively. (ii) Includes a balance of Ps. (299,222) and Ps. (176,982) reflecting interests in companies with negative equity as of March 31, 2015 and June 30, 2014, respectively, which are reclassified to “Provisions” (see note 24). Restrictions, commitments and other matters related to associates IDBD As part of the purchase agreement, Dolphin and ETH have agreed to participate jointly and severally in capital increases resolved by the Board of Directors of IDBD to carry out their business plan during 2014 and 2015, in amounts of at least NIS 300 million in 2014 and NIS 500 million in 2015 (approximately equal to US$ 75.4 million and US$ 125.6 million at the exchange rate prevailing on March 31, 2015). As of March 31, 2015, Dolphin has made a total capital contribution of NIS 595.1 million (NIS 400 million as advance payment of the commitment assumed) and ETH has contributed NIS 203.5 million in IDBD. As a result, Dolphin has completed required contributions, while IDBD is still claiming ETH for the payment of the remaining balance committed by ETH for a total of NIS 196.5 million, with joint and several liability of Dolphin. 33 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) Furthermore, under the purchase agreement, Dolphin and ETH have agreed jointly and severally to make one or more Tender Offers for the purchase of shares in IDBD for an aggregate amount of NIS 512.09 million (equal to approximately US$ 128.7 million at the exchange rate prevailing on March 31, 2015), based on the following scheme: (i) before December 31, 2015, an amount of at least NIS 249.8 million at a share price of NIS 7.798 (adjusted for Rights Offering as of March 31, 2015, subject to adjustments) and (ii) before December 31, 2016 in the amount of at least NIS 512.09 million less the tender offer conducted in 2015, at a share price of NIS 8.188 (adjusted for Rights Offering as of March 31, 2015, subject to adjustments). To secure compliance with the tender offers, an aggregate amount of 34,130,119 shares of IDBD were pledged as of March 31, 2015. On the balance sheet date, no tender offers had been made. Additionally, on March 31, 2015, 49,695,135 shares, 23,950,072 warrants Series 4, 22,752,569 warrants Series 5 and 20,357,561 warrants Series 6 in IDBD held by Dolphin were deposited in an escrow account and pledged, and they should be shortly transferred to an account without restrictions. As of the date of issuance of these Unaudited Financial Statements, Tender Offers have not been carried out. On the other hand, the purchase agreement provides that Dolphin and ETH shall jointly and severally pay to creditors who participate in the restructuring arrangement indicated above the additional sum of NIS 100 million (equal approximately to US$ 26 million at the exchange rate prevailing on December 31, 2014), in the event that IDBD executes the sale of its equity interest in the subsidiary Clal Insurance Enterprises Holdings Ltd. before December 31, 2014 and provided that: (i) the sale price shall not be lower than NIS 4,200 million (equal to approximately US$ 1,078 million at the exchange rate prevailing on December 31, 2014) and (ii) the transaction is closed before June 30, 2015, provided that IDBD has received by the latter date a payment of at least NIS 1,344 million (gross) (equal to approximately US$ 345 million at the exchange rate prevailing on December 31, 2014). As of December 31, 2014, IDBD did not execute the sale of its interest in Clal Insurance Enterprises Holdings Ltd. Given that, as of December 31, 2014, IDBD did not perfect the above mentioned sale, the additional commitment assumed by Dolphin and ETH ceased to have effect. On May 12, 2014, shares of IDBD started to trade in the Tel Aviv Stock Exchange, Israel; as a result, all of the shares (including pledged shares) were held in trust at Bank Leumi Le-Israel to secure compliance with lock-up provisions of Chapter D of the Tel Aviv Stock Exchange Rules, whereby shares listed under an IPO (initial public offering) may not be freely disposed of for a term of 18 months, which are then released at a rate of 2.5% per month beginning on the fourth month of the IPO date. Hence, in accordance with Tel Aviv Rules applicable to March 31, 2015, 47,489,037 shares and 335,715 warrants of each of the Series 2 and 3 were still subject to lock-up provisions under the terms described above. 34 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) Furthermore, as established in Note 4, Dolphin agreed to (i) exercise Series 4 of Warrants for a total amount of NIS 150 million (equal to US$ 37.6 million as of March 31, 2015) provided it is so requested by the Board of IDBD within 6 to 12 months of the Rights Offering date, and (ii) exercise the remaining warrants of Series 4, and Series 5 and 6 received as part of the Rights Offering, if two conditions are simultaneously met, to wit: (a) that IDBD and its lenders reach an agreement to amend some covenants, and (b) that the Commissioner of Capital Markets, Insurance and Savings of Israel approves control over Clal Insurance Company Ltd. (“Clal”). Finally, Dolphin agreed to a capital injection, directly or through any of its affiliates, to IDBD in an amount ranging between NIS 256 million and NIS 400 million, as follows: (i) NIS 256 million by exercising New Rights of Dolphin resulting from the Rights Offering; (ii) an additional investment (the “Additional Investment”) in a sum equal to (a) the Maximum Immediate Payment less (b) the amount received by IDBD as a result of the Rights Offering, excluding the exercise of the New Warrants, but in no case will it exceed the amount of NIS 144 million. The Additional Investment would be made by Dolphin or any of its affiliate by exercising the additional rights to be acquired by them, or –should such rights not be acquired – by participating in another rights offering to be executed by IDBD. On February 10, 2015 Dolphin subscribed a total of NIS 391.6 million, with a remaining commitment to contribute NIS 8.4 million. Additionally, see Note 43 "Subsequent events". BHSA On October 31, 2014 the Bank was notified of Ruling 685 dated October 29, 2014 issued by the Superintendence of Financial Entities and Exchange Offices in proceedings conducted pursuant to Financial Investigation Case Number 1320, whereby the Bank and its officers were charged with alleged infringements to rulings on assistance to Non-Financial Public Sector, excess credit risk exposure to non-financial public sector, excess collateralization, failure to comply with minimum capital requirements and objections to the accounting treatment afforded to the transaction “Cer Swap Linked to PG08 and External Debt”; and moreover, delays in communicating the appointment of new members of the board and to file documentation related to new members of the board designated by the Shareholders’ Meetings. 35 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Interests in associates (Continued) Such a ruling assessed a fine in the amount of Ps. 4.04 million to BHSA and fines of diverse amounts to incumbent and former members of the Board and managers. Against such penalty, on November 25, 2014 BHSA and other affected parties filed a writ of appeal, as per the provisions of section 42 of the Financial Entities Act, which was sent by the BCRA to the National Court of Appeals in Administrative Litigation Matters, and will be decided by Division I of said Court of Appeals. Moreover, the same Division will also decide on motions for injunctions filed on December 30, 2014 by the Bank and the persons affected by the collection proceedings filed by the BCRA for the collection of penalties. Notwithstanding the expectations to get a judicial revocation of the penalties applied by the BCRA, Banco Hipotecario S.A. has set up an allowance equal to 100% of the penalty applied by the ruling. 36 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties Changes in the Group’s investment properties for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Shopping Center Properties Office buildings and other rental properties portfolio Undeveloped parcels of land Leased out farmland Properties under development (iii) Total Year ended June 30, 2014 Opening net book amount Additions Reclassification to available for sale - ) - - - ) Reclassification to property, plant and equipment - ) - ) - ) Reclassifications of trading properties - - ) Capitalized borrowing costs - Disposals ) ) - ) ) ) Depreciation charge (i) ) ) - ) - ) Currency translation adjustment - - - Transfers ) ) - - - Closing net book amount At June 30, 2014 Cost Accumulated depreciation ) ) - - - ) Net book amount Period ended March 31, 2015 Opening net book amount Additions ) Reclassification of property, plant and equipment - - - Reclassification to property, plant and equipment - - - ) ) ) Transfers (ii) - - - ) - Disposals - ) Depreciation charge (i) ) ) - ) - ) Currency translation adjustment - - - ) - ) Closing net book amount At March 31, 2015 Cost Accumulated depreciation ) ) - - - ) Net book amount (i) Depreciation charge of investment property has been charged in “Costs” in the income statements (Note 30). (ii) As of March 31, 2015 includes Ps. 27,713 corresponding to works in Alto Comahue Shopping Center and Ps. 1,311 in Distrito Arcos Shopping Center. (iii) Includes transfers due to the inauguration of Alto Comahue and Distrito Arcos Shopping Centers. 37 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investment properties (Continued) The following amounts have been recognized in the income statements: March 31, March 31, Rental and service income Direct operating expenses Development expenses Gain from disposal of investment properties Borrowing costs incurred during the nine-month period ended March 31, 2015 of Ps. 12,956, were capitalized at the rate of the Company’s general borrowings, which amounts to 15%. Those costs correspond to Alto Comahue. Capitalization of financial costs has ceased since the completion of the shopping mall. In respect of Arcos del Gourmet S.A., on December 10, 2013, the Judicial Branch confirmed an injunction order that suspended the opening of the shopping center on the grounds that it did not have certain governmental permits in the context of two legal proceedings, where a final decision has been rendered for the company. The plaintiff filed a petition for the continuation of the preliminary injunction by means of an extraordinary appeal of unconstitutionality which was by the lower and appellate courts; consequently, it filed an appeal with the Supreme Court of Justice of the Autonomous City of Buenos Aires, which so far has not rendered a decision. 38 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Property, plant and equipment Changes in the Group’s property, plant and equipment for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Owner occupied farmland Hotel buildings and facilities Other buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Total Year ended June 30, 2014 Opening net book amount Currency translation adjustment - Additions Reclassifications of investment properties - Reclassifications to intangibles assets - - ) - - - ) Disposals ) ) ) (7 ) Depreciation charge (i) Closing net book amount At June 30, 2014 Cost Accumulated depreciation ) Net book amount Period ended March 31, 2015 Opening net book amount Currency translation adjustment ) - ) ) ) 54 ) Additions Reclassifications to investment properties ) - ) - - - ) Reclassifications of investment properties - - - Disposals ) Depreciation charge (i) Closing net book amount As of March 31, 2015 Cost Accumulated depreciation ) Net book amount (i) For the nine-month period ended as of March 31, 2015, the depreciation charges of property, plant and equipment were included as follows: Ps. 4,417 under the line item “General and administrative expenses”, Ps. 1,062 under the line item “Selling expenses” and Ps. 69,036 under the line item “Cost” in the income statements For the fiscal year ended June 30, 2014, depreciation charges of property, plant and equipment were included as follows: Ps. 9,973 under the line item “General and administrative expenses”, Ps. 1,808 under the line item “Selling expenses” and Ps. 285,138 under the line item “Cost” in the income statements 39 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trading properties Changes in the Group’s trading property for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Completed properties Properties under development Undeveloped sites Total At June 30, 2013 Additions - Currency translation adjustment - - Reclassifications of / to investment properties and intangible assets - ) Disposals ) ) - ) At June 30, 2014 Additions - - Currency translation adjustment - ) - ) Disposals ) - - ) At March 31, 2015 40 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Intangible assets Changes in the Group’s intangible assets for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: Goodwill Computer software Rights of use Units to be received (ii) Others Total Year ended June 30, 2014 Opening net book amount Currency translation adjustment - - - Additions - - Disposals - ) - - - ) Reclassifications to trading properties - - - ) - ) Reclassification to assets held for sale ) - ) Reclassification of property, plant and equipment - 30 - - - 30 Amortization charge (i) - ) ) - ) ) Closing net book amount At June 30, 2014 Cost Accumulated amortization - ) ) - ) ) Net book amount Period ended March 31, 2015 Opening net book amount Currency translation adjustments ) ) - - - ) Additions - - - Disposals ) ) - - - ) Amortization charge (i) - ) ) - ) ) Closing net book amount At March 31, 2015 Cost Accumulated amortization - ) ) - ) ) Net book amount (i) Amortization charges are included in “General and administrative expenses” in the Income statements. (Note 30). There is no impairment charges for any of the periods presented. (ii) Correspond to receivables in kind representing the right to receive residential apartments in the future by way of barter agreements. 41 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets Changes in the Group’s biological assets for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: March 31, June 30, Beginning of the year Purchases Initial recognition and changes in the fair value of biological assets Decrease due to harvest ) ) Decrease due to sales ) ) Consume ) ) Currency translation adjustment ) End of the period / year Biological assets as of March 31, 2015 and June 30, 2014 were as follows: Classification March 31, June 30, Non-current Cattle for dairy production Production Breeding cattle Production Sugarcane fields Production Other cattle Production Others biological assets Production Non-current biological assets Current Cattle for dairy production Consumable 12 46 Cattle for sale Consumable Crops fields Consumable Other cattle Consumable Current biological assets Total biological assets The fair value less estimated point of sale costs of agricultural produce at the point of harvest amount to Ps. 577,895 and Ps. 966,754 for the period ended March 31, 2015 and for the year ended June 30, 2014, respectively. 42 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) The following tables present the Group’s biological assets measured at fair value as of March 31, 2015 and June 30, 2014 and their allocation to the fair value hierarchy: March 31, 2015 Level 1 Level 2 Level 3 Total Cattle for dairy production - - Breeding cattle and cattle for sale - - Sugarcane fields - - Other cattle - - Others biological assets - - Crops fields (i) - Total June 30, 2014 Level 1 Level 2 Level 3 Total Cattle for dairy production - - Breeding cattle and cattle for sale - - Sugarcane fields - - Other cattle - - Others biological assets - - Crops fields (i) - Total (i) Biological assets that has no significant growth, valued at cost, since it is considered that this value is similar to fair value. The following table presents the changes in Level 3 instruments for the nine-month period ended March 31, 2015 and the year ended June 30, 2014: Crops fields with significant biological growth Sugarcane At June 30, 2013 Initial recognition and changes in the fair value of biological assets Harvest ) ) Currency translation adjustment At June 30, 2014 Purchases - Initial recognition and changes in the fair value of biological assets Harvest ) ) Currency translation adjustment ) At March 31, 2015 43 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) When no quoted prices in an active market are available, values are based on recognized valuation methods. The company uses a range of valuation models for the measurement of Level 2 and Level 3 biological assets. The following table presents models and main parameters: Level 2 Description Pricing model Parameters Cattle Comparable market Price per livestock head/kg and per category Level 3 Description Pricing model Pricing method Parameters Range Crops Discounted cash flows - Yields – Operating cost – Selling expenses - Future of sale prices Argentina: Yields 0.9 - 6 tn/ha Future of sale prices: 1,978 - 2,105 Ps./tn Selling expenses: 210 - 669 Ps./tn Operating cost: 832 - 4,198 Ps. /ha Brazil: Yields 3.17 - 3.43 tn/ha Future of sale prices: 323-891 Rs./tn Operating cost: 316-783 Rs./tn Bolivia: Yields 1.80 - 4.29 tn/ha Future of sale prices: 165 - 300 US$/tn Selling expenses: 24.5 US$/tn Operating cost: 129 - 130.7 US$/tn Sugarcane Discounted cash flows - Yields – Operating cost – Selling expenses - Future of sale prices Discount rate Brazil: Yields 86.2 tn/ha Future of sale prices: 71.9 Rs./tn Operating cost: 52.9 Rs./tn Bolivia: Yields 40.8 - 113 tn/ha Future of sale prices: 23.89 – 24.12 US$/tn Selling expenses: 4.2 US$/tn Operating cost: 275 – 520 US$/tn Discount rate: 15.14% During the nine-month period ended March 31, 2015 and the year ended June 30, 2014 there have been no transfers between the several tiers used in estimating the fair value of the Group’s biological assets, or reclassifications among their respective categories. 44 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Biological assets (Continued) See information on valuation processes used by the entity and on the sensitivity of fair value valuation to changes in material non-observable input data in Note 5.c. to the consolidated financial statements as of June 30, 2014 and 2013. As of March 31, 2015 and June 30, 2014, the better and maximum use of biological assets shall not significantly differ from the current use. Inventories Breakdown of Group’s inventories as of March 31, 2015 and June 30, 2014 were as follows: March 31, June 30, Crops Materials and inputs Seeds and fodders Hotel supplies Beef Total inventories As of March 31, 2015 and June 30, 2014 the cost of inventories recognized as expense amounted to Ps. 605,353 and Ps. 813,593, respectively and they have been included in “Costs” in the income statements. Financial instruments by category Determining fair values IFRS 9 defines the fair value of a financial instrument as the amount for which a financial asset could be exchanged, or a financial liability settled, between knowledgeable, willing parties in an arm’s length transaction. All financial instruments recognized at fair value are allocated to one of the valuation hierarchy levels of IFRS 7. This valuation hierarchy provides for three levels. 45 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) In the case of Level 1, valuation is based on quoted prices (unadjusted) in active markets for identical assets or liabilities that the Company can refer to at the date of valuation. A market is deemed active if transactions of assets or liabilities take place with sufficient frequency and in sufficient quantity. Since a quoted price in an active market is the most reliable indicator of fair value, this should always be used if available. The financial instruments the Group has allocated to this level mainly comprise equity investments, mutual funds and mortgage bonds for which quoted prices in active markets are available. In the case of shares, the Group allocates them to this level when either a stock market price is available or prices are provided by a price quotation on the basis of actual market transactions. In the case of Level 2, fair value is determined by using valuation methods based on inputs directly or indirectly observable in the market. If the financial instrument concerned has a fixed contract period, the inputs for valuation must be observable for the whole of this period. The financial instruments the Group has allocated to this level mainly comprise interest rate swaps and foreign currency future contracts. In the case of Level 3, the Group uses valuation techniques not based on inputs observable in the market. This is only permissible insofar as that information is not available. The inputs used reflect the Group’s assumptions regarding the factors which any market player would consider in their pricing. The Group uses the best available information for this, including internal company data. The Group has allocated to this level shares and warrants of Supertel, Arcos del Gourmet S.A. stock option (its fair value at the end of the period is zero) and commitment to tender offer of shares in IDBD. The Group’s Finance Division has a team in place in charge of estimating valuation of financial assets required to be reported in the financial statements, including the fair value of Level 3 instruments. The team directly reports to the Chief Financial Officer (CFO). The CFO and the valuation team discuss the valuation methods and results upon the acquisition of an asset and, if necessary, on a quarterly basis, in line with the Group’s quarterly reports. According to the Group’s policy, transfers among the several categories of valuation tiers are recognized when occurred, or when there are changes in the prevailing circumstances requiring the transfer. 46 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of March 31, 2015 and June 30, 2014 and their allocation to the fair value hierarchy: March 31, 2015 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Investment in equity securities in Avenida Inc. - - - Other equity securities in public shares - - - Corporate bonds - - - Government bonds - - - Mutual funds - - - Shares of Supertel - - Derivative financial instruments: - Commodity future - - - Commodity options - Warrants of IDBD - - Foreign-currency contracts - - Cash and cash equivalents - - Investment in associates: -IDBD - - Total assets Liabilities Derivative financial instruments: - Commitment to tender offer shares in IDBD - - - Foreign-currency contracts - - Commodity future - - Commodity options - Provisions: - Onerous contract - - Total liabilities 47 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) June 30, 2014 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Investment in equity securities in Hersha - - - Corporate bonds - - - Government bonds - - - Mutual funds - - - Other equity securities in public companies - - - Shares of Supertel - - Derivative financial instruments: - Commodity future contracts - - - IDBD Rights (i) - - - Foreign-currency contracts - - - Swaps - - Cash and cash equivalents - - Investment in associates: -IDBD - - Total assets Liabilities Derivative financial instruments: - Foreign-currency contracts - - - Commodity future contracts - - - Commitment to tender offer shares in IDBD - - - Borrowings - Total liabilities (i) On July 3 rights for the purchase of additional shares and warrants of IDBD were exercised. The following table presents the changes in Level 3 instruments for the nine-month period ended March 31, 2015: Warrants of Supertel Shares of Supertel Commitment to tender offer shares in IDBD Total Balance at June 30, 2014 - ) ) Acquisition - - ) ) Total gain and losses for the period (i) - ) ) Balance at March 31, 2015 - ) ) (i) The gain / (loss) is not realized as of March 31, 2015 and is accounted for under “Other financial results” in the income statements (Note 33). 48 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) Upon initial recognition (January, 2012), the consideration paid for the Shares and Warrants of Supertel was assigned to both instruments based on the relative fair values of those instruments upon acquisition. The fair value of these instruments exceeded the transaction price and were determined using a valuation technique that uses inputs not observable in the market. As a result of the use of this technique, the Group has not recognized a gain at the time of initial recognition in the amount of US$ 7.9 million. On June 30, 2014, the fair value of warrants of Supertel as determined pursuant to the indicated method was lower than the gain not recognized upon initial recording; therefore, warrants are valued at zero. According to Group estimates, all factors being constant, a 10% decline in the price of the underlying assets of Level 3 Shares and Warrants of Supertel (data observed in the market) as of March 31, 2015, would reduce pre-tax income by Ps. 28.5 million. According to Group estimates, all factors being constant, a 10% decrease in the credit spread (data which is not observable in the market) of shares and warrants of Supertel used in the valuation model applied to Level 3 financial instruments as of March 31, 2015, would increase pre-tax income by Ps. 1.8 million. The rate used as of March 31, 2015 was 13.94%. 49 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Company uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Range Foreign-currency contracts Present value method Theoretical price Money market curve; interest curve; foreign exchange curve. - Derivative on tender offer IDBD Black-Scholes Theoretical price Price of underlying asset, stock volatility (historic) and market interest rate (ILS rate curve). Price of underlying asset 1.1 to 1.6 Stock volatility 60% to 80% Market interest rate 0.25% to 0.4% Onerous contract and warrant IDBD Black-Scholes Theoretical price Price of underlying asset, stock volatility (historic) and market interest rate (ILS rate curve). Price of underlying asset 1.1 to 1.6 Stock volatility 60% to 80% Money market interest-rate 0.25% to 0.4% Loan for the purchase of IDBD shares Market price of underlying asset Theoretical price Price of underlying asset - Interest-rate swaps Cash flows Theoretical price Interest rate futures and flows of funds - Preferred shares of Supertel Binomial tree Theoretical price Price of underlying asset (market price) and stock volatility (historic) and market interest rate (Libor curve). Price of underlying assets 1.58 to 1.93 Stock volatility 56% to 75% Market interest rate 0.95% to 1.19% Warrants of Supertel Black-Scholes Theoretical price Price of underlying asset (market price) and stock volatility (historic) and market interest rate (Libor curve). Price of underlying assets 1.58 to 1.93 Stock volatility 56% to 75% Money market interest-rate 0.95% to 1.19% Call option for the shares of Arcos Discounted cash flows - Projected income and discount rate. - Restricted assets The table below shows the Group's restricted assets as of March 31, 2015 and June 30, 2014: March 31, June 30, Non-current Mutual funds Total non-current Current Escrow deposits - Total current - Total restricted assets 50 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables The table below shows trade and other receivables of the Group as of March 31, 2015 and June 30, 2014: March 31, June 30, Non-current Leases and services receivable Receivables from sale of agricultural products and farmlands leases Property sales receivable (i) Less: allowance for doubtful accounts ) ) Non-current trade receivables Trade receivables from disposal of joint ventures Prepayments VAT receivables Other tax receivables Guarantee deposits Suppliers advances - Others Non-current other receivables Related parties (Note 35) Non-current trade and other receivables Current Consumer financing receivables Leases and services receivable Receivables from sale of agricultural products and farmlands leases Receivables from hotel operations Deferred checks received Debtors under legal proceedings Property sales receivable (i) Less: allowance for doubtful accounts ) ) Trade receivables current Contributions to be paid in by non-controlling interests - Prepayments VAT receivables Gross sales tax credit Other tax receivables Loans Expenses and services to recover Suppliers advances Guarantee deposits Dividends receivables - Others Less: allowance for doubtful accounts ) ) Current other receivables Related parties (Note 35) Current trade and other receivables Total trade and other receivables (i)Property sales receivables primarily comprise trading properties, investment properties and farmlands. 51 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables (Continued) The fair value of current trade and other receivables approximate their respective carrying amounts due to their short-term nature, as the impact of discounting is not considered significant. Fair values are based on discounted cash flows (Level 2 of fair value hierarchy). The evolution of the Group’s provision for impairment of trade receivables were as follows: March 31, June 30, Beginning of the year Creation Recovery ) ) Used during the period / year ) ) Currency translation adjustment End of the period / year The creation and release of allowance for doubtful account have been included in “Selling expenses” in the income statements (Note 30). Amounts charged to the provision account are generally written off when there is no expectation of recovering additional cash. Investment in financial assets Group’s investment in financial assets as of March 31, 2015 and June 30, 2014 were as follows: March 31, June 30, Non-current Financial assets at fair value Investment in equity securities in TGLT Investments in equity securities in Avenida Inc. S.A. - Investment in equity securities in Supertel Other investment in equity securities Total Investment in Financial Assets Non-current Current Financial assets at fair value Mutual funds Investment in equity securities in Hersha - Other investment in equity securities Corporate bonds Government bonds Total Investment in Financial Assets current Total Investment in Financial Assets 52 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative financial instruments Group’s derivative financial instruments as of March 31, 2015 and June 30, 2014 were as follows: March 31, June 30, Assets Non-current Foreign-currency contracts - Warrants IDBD (Note 4) - Total non-current Current Commodities options - - Commodities futures IDBD Warrants (Note 4) - IDBD preemptive rights (Note 4) - Foreign-currency contracts (Note 35) Swaps - Total current Total assets Liabilities Non-current Commitment to tender offer shares in IDBD (Note 4) Total non-current Current Commodities options - Commodities futures Foreign-currency contracts Commitment to tender offer shares in IDBD (Note 4) - Total current Total liabilities 53 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information The following table shows the amounts of cash and cash equivalents as of March 31, 2015 and June 30, 2014: March 31, June 30, Cash at bank and on hand Short-term bank deposits Financial trust - Mutual funds Total cash and cash equivalents Following is a detailed description of cash flows generated by the Group’s operations for the nine-month periods ended as of March 31, 2015 and 2014. Note March 31, March 31, Loss for the period ) ) Adjustments for: Income tax expense ) Depreciation and amortization Gain from disposal of investment property ) ) Gain from disposal of farmlands ) - Gain from disposal of property, plant and equipment - Loss on the revaluation of receivables arising from the sale of farmland ) ) Gain from disposal of property, plant and equipment - ) Release of investment property and property, plant and equipment Dividends income ) ) Equity settled compensation Unrealized Gain / (Loss) on derivative financial instruments ) Changes in fair value of financial assets at fair value through profit or loss ) ) Interest expense, net Unrealized initial recognition and changes in fair value of biological assets and agricultural produce at the point of harvest ) ) Changes in the net realizable value of agricultural produce after harvest Provisions Share of profit / (loss) of associates and joint ventures ) Unrealized foreign exchange loss, net Loss from disposal of subsidiaries and joint ventures ) - Gain from repurchase of Non-convertible Notes Changes in operating assets and liabilities: Increase (Decrease) in biological assets ) Decrease in inventories Decrease in trading properties (Increase) Decrease in trade and other receivables ) Decrease (Increase) in derivative financial instruments ) Increase (Decrease) in trade and other payables ) Decrease in payroll and social security liabilities ) ) Decrease in provisions ) ) Net cash generated from operating activities before income tax paid 54 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) The following table shows a detail of non-cash transactions occurred for the nine-month periods ended as of March 31, 2015 and 2014: March 31, March 31, Reimbursement of expired dividends Dividends payable - Dividends not collected ) ) Increase in property, plant and equipment through an increase in borrowings Decrease in borrowings trough a decrease in investment in associates and joint ventures - Increase in property, plant and equipment through an increase in trade and other payables - Decrease in investment properties through an increase in intangible assets - Increase in restricted assets through a decrease in assets held for sale - Increase in trade and other receivables through a decrease in property, plant and equipment - 55 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other payables Group’s trade and other payables as of March 31, 2015 and June 30, 2014 were as follows: March 31, June 30, Non-current Admission rights Sales, rent and services payments received in advance Guarantee deposits Total non-current trade payables Other tax payables Deferred income Shareholders’ personal tax payable Tax amnesty plan for payable taxes Others Total non-current other payables Related parties (Note 35) 51 Total non-current trade and other payables Current Trade payables Accrued invoices Admission rights Sales, rent and services payments received in advance Guarantee deposits Total current trade payables Withholdings tax VAT payables Gross sales tax payable Other tax payables Deferred incomes Dividends payable Tax amnesty plan for payable taxes Shareholders’ personal tax payable Capital contributions paid in by minority shareholders - Others Total current other payables Related parties (Note 35) Total current trade and other payables Total trade and other payables The fair values of current trade and other payables approximate their respective carrying amounts due to their short-term nature, as the impact of discounting is considered as not significant. Fair values are based on discounted cash flows (Level 2 of fair value hierarchy). 56 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Payroll and social security liabilities Group’s Salaries and social security liabilities as of March 31, 2015 and June 30, 2014 were as follows: March 31, June 30, Non-current Provision for vacations and bonuses - Social security payable Others Non-current payroll and social security liabilities Current Provision for vacation and bonuses Social security payable Salaries payable Share-based payments - Others Current payroll and social security liabilities Total payroll and social security liabilities Provisions The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor and legal claims Tax and social security Investments in associates and joint ventures (i) Onerous contracts (ii) Total At June 30, 2014 - Additions Used during period ) ) ) - ) Contributions - - ) - ) Currency translation adjustment ) - At March 31, 2015 (i) Corresponds to equity interests in associates with negative equity, mainly New Lipstick LLC. Additions and recoveries are included in "Share of profit / (loss) of associates and joint ventures". (ii) See Note 9. Additions and recoveries are included in "Other financial results". The analysis of total provisions is as follows: March 31, June 30, Non-current Current 57 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings Group’s borrowings as of March 31, 2015 and June 30, 2014 were as follows: Book value Secured/ unsecured Currency Fixed/ Floating Effective interest rate % Nominal value (in million) March 31, June 30, Non-current CRESUD NCN Class XIV due 2018 Unsecured US$ Fixed 1.50% 32 CRESUD NCN Class XV due 2015 Unsecured Ps. Floating 23,67% - CRESUD NCN Class XVI due 2018 Unsecured US$ Fixed 1.50% CRESUD NCN Class XVIII due 2019 Unsecured US$ Fixed 4.00% 34 - CRESUD NCN Class XIX due 2016 Unsecured Ps. Floating Badlar + 350 bps - CRESUD NCN Class XX due 2017 (i) Unsecured US$ Fixed 2.5% - IRSA NCN Class I due 2015 Unsecured Ps. Floating Badlar + 395 bps - - IRSA NCN Class II due 2017 Unsecured Ps. Floating Badlar + 450 bps IRSA NCN Class I due 2017 Unsecured US$ Fixed 8.50% IRSA NCN Class II due 2020 Unsecured US$ Fixed 11.50% IRSA Propiedades Comerciales NCN Class I due 2017 Unsecured US$ Fixed 7.87% Syndicated loan (ii) Unsecured Ps. Fixed (II) Long term loans Unsecured US$ Floating Libor + 300 BPS or 6% (the higher) 15 Long term loans Unsecured Ps. Floating Rate Survey PF 30-59 days 20 Long term loans Unsecured Ps. Fixed 15.01% 24 Long term loans (iii) Unsecured Ps. Fixed 15.25% Long term loans Secured Ps. Fixed 6% - - Long term loans Secured Rs. Floating TJLP + 3.00 to 3.10 - - Long term loans Secured Rs. Floating 5.50 to 8.70 - Long term loans Secured Rs. Floating 4.00 to 7.23 and TJLP + 3.45 to 4.45 SELIC + 3.45 - Long term loans Secured Bol. Fixed 7% Seller financing (iv) Secured US$ Fixed 3.50 % and 5% Finance leases Secured US$ Fixed 10.75% to 7% a 14.5% Related parties (Note 35) Unsecured Ps. Fixed/ Floating Non-current borrowings 58 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Book value Secured/ unsecured Currency Fixed/ Floating Effective interest rate % Value Nominal (in million) March 31, June 30, Current CRESUD NCN Class VIII due 2014 Unsecured US$ Fixed 7.50% 60 - CRESUD NCN Class XI due 2015 Unsecured Ps. Floating Badlar + 375 bps CRESUD NCN Class XII due 2014 Unsecured Ps. Floating Badlar + 410 bps - CRESUD NCN Class XIII due 2015 Unsecured US$ Fixed 1.90% 79 CRESUD NCN Class XIV due 2018 Unsecured US$ Fixed 1.50% 32 55 CRESUD NCN Class XV due 2015 Unsecured Ps. Floating 23.67% CRESUD NCN Class XVI due 2018 Unsecured US$ Fixed 1.50% CRESUD NCN Class XVII due 2016 Unsecured Ps. Floating Badlar + 250 bps - CRESUD NCN Class XVIII due 2019 Unsecured US$ Fixed 4.00% 34 - CRESUD NCN Class XIX due 2016 Unsecured Ps. Fixed 27.5% - CRESUD NCN Class XX due 2017 Unsecured US$ Fixed 2.5% - IRSA NCN Class I due 2017 Unsecured US$ Fixed 8.50% IRSA NCN Class I due 2015 Unsecured Ps. Floating Badlar + 395 bps IRSA NCN Class II due 2017 Unsecured Ps. Floating Badlar + 450 bps IRSA NCN Class II due 2020 Unsecured US$ Fixed 11.50% IRSA Propiedades Comerciales NCN Class I due 2017 Unsecured US$ Fixed 7.88% Bank overdrafts Unsecured Ps. Fixed 21.34% Bank overdrafts Unsecured Ps. Floating - - Short term loans Unsecured US$ Floating Libor + 300 BPS or 6% (the higher) 15 Short term loans Unsecured Ps. Floating Rate Survey PF 30-59 days 20 Short term loans Secured Rs. Floating 5.50 to 8.70 - Short term loans Secured Rs. Floating TJLP + 3.00 to 3.10 Short term loans Unsecured Ps. Fixed 15.25% Short term loans Secured Rs. Floating 7.51% to 15.12% - Short term loans Unsecured Ps. Fixed 15.01% 24 Short term loans Secured Rs. Floating 4.00 to 7.23 and TJLP + 3.45 to 4.45 SELIC + 3.45 Short term loans Secured US$ Fixed 7.50% - - Short term loans Secured Rs. Floating 1.69 + Var. Cam. - - Short term loans Secured Bol. Fixed 7% Short term loans Secured Bol. Fixed 6% - Short term loans - Ps. Fixed - - - Short term loans (iii) Unsecured Ps. Fixed - Syndicated loans (ii) Unsecured Ps. Fixed (II) Seller financing (ii) Secured US$ Fixed 3.50 % and 5% - - Seller financing Secured Rs. Floating - - Finance lease obligations Secured US$ Fixed 10.75% and 7% to 14.5% Other short term loans Unsecured - Related parties (Note 35) Unsecured Ps. Fixed / Floating - - Current borrowings Total borrowings 59 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) (i) Includes an outstanding balance of Ps. 20,379 and Ps. 87,342 with ERSA and PAMSA, respectively, as of 03.31.15. (ii) On November 16, 2012 the Company subscribed a syndicated loan for Ps. 118,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.01%. On June 12, 2013 the Company subscribed a new syndicated loan for Ps. 111,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.25%. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario (Note 35). (iii) On December 12, 2012, a loan has been entered into with Banco Provincia de Buenos Aires in the amount of Ps. 29 million. Principal will be repaid in 9 consecutive quarterly installments beginning in December 2013. Additionally, on February 3, 2014 a new loan has been subscribed for Ps. 20 million. As of the date of these financial statements, the mentioned capital is fully canceled. On December 23, 2014, the Group subscribed a new loan with Banco Provincia de Buenos Aires for Ps. 120 million. Principal will be payable in only one installment due on June 19, 2015. (iv) Debt incurred to fund the purchase of Soleil Factory net assets (investment property): Mortgage financing of US$ 20.7 million with a fixed 5% interest rate due in June 2017. As of the date of these financial statements, the mentioned capital is fully canceled. Debt incurred to the purchase of Zetol S.A.'s shares (trading properties): Mortgage financing of US$ 7 million with a fixed 3.5% interest rate. The balance is payable, by choice of the seller, in money or with the delivery of units in buildings to be built representative of 12% of the total marketable square meters built. Seller financing of plot of land - Vista al Muelle S.A. in Canelones, Uruguay (trading properties). (v) Includes an outstanding balance of Ps. 5,068 and Ps. 9,010 with ERSA and PAMSA, respectively, as of 06.30.14. (vi) Includes an outstanding balance of Ps. 416 and Ps. 1,785 with ERSA and PAMSA, respectively, and Ps. (551) of issuance expenditures as of 03.31.15. Notes issued by Cresud Classes XIX and XX NCN On March 13, 2015, the tenth Series of simple corporate notes was issued in the amount equivalent to Ps. 352.8 million nominal value, in two classes. Class XIX Non-Convertible Notes, for a face value of Ps. 187.0 million and falling due 18 months after the issuance date, will accrue interest at fixed rate of 27.5% during the first twelve months and will accrue interest at floating rate the remaining six months (Badlar plus 350 basis points). The issuance price was 100% of the nominal value. Interest will be payable quarterly in arrears whereas the principal will be amortized in one payment 18 months following the issuance date. Class XX Non-Convertible Notes, for a face value of US$ 18.2 million, with an issuance price of 104% of the nominal value resulting US$ 18.9 equivalent to Ps. 165.8 million and falling due 24 months after the issuance date, will accrue interest at fixed annual rate of 2.5%. Interest will be payable quarterly in arrears whereas the principal will be amortized in one payment 24 months following the issuance date. Classes XVII and XVIII NCN On September 12, 2014, the Ninth Series of simple corporate notes was issued in the equivalent amount of Ps. 455.3 million, in two classes. 60 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Class XVII Non-Convertible Notes, for a face value of 171.8 million and falling due 15 months after the issuance date, will accrue interest at a variable rate (Badlar plus 250 basis points). Interest will be payable quarterly in arrears whereas the principal will be amortized in one payment 6 months following the issuance date. The issuance price was 100.0% of the nominal value. Class XVIII Non-Convertible Notes, for a face value of US$ 33.7 million, with an issuance price of 102.179% of the nominal value resulting US$ 34.4 equivalent to Ps. 289.7 million and falling due 60 months after the issuance date, will accrue interest at fixed annual rate of 4%. Interest will be payable quarterly in arrears whereas the principal will be amortized in two consecutive payments on the 54 and 60 months following the issuance date. Repurchase of Non-convertible Notes Class XIII On November 17, 2014, the Company repurchased 10,000,000 bond of NCN Class XIII, due on May 22, 2015 in the amount of Ps. 85.5 million. Taxation The details of the provision for the Group’s income tax are as follows: March 31, March 31, Current income tax ) ) Deferred income tax Minimum Presumed Income Tax ) - Income tax expense ) The gross movement on the deferred income tax account was as follows: March 31, June 30, Beginning of the year ) Currency translation adjustment ) Reserve for changes in non-controlling interest ) - Reclassification to assets held for sale ) - Use of tax loss carryforwards ) - Additions for business combination - Charged / (Credited) to the income End of the period / year 61 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Taxation (Continued) The Group did not recognize deferred income tax assets of Ps. 59.5 million and Ps. 57.1 million as of March 31, 2015 and June 30, 2014, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of the different Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of the Group itself, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. The tax on the Group’s profit before tax differs from the theoretical amount that would arise using the weighted average tax rate applicable to profits of the consolidated entities as follows: March 31, March 31, Tax calculated at the tax rates applicable to profits in the respective countries Permanent differences: Share of (loss) / profit of associates and joint ventures ) Unrecognized tax losses ) Difference between the tax return and provision ) Valuation changes and sale of shares Avenida in Torodur - Capital indexation of foreign companies Non-deductible expenses ) Others Income tax ) Entities in Argentina are subject to the Minimum Presumed Income Tax (“MPIT”). Pursuant to this tax regime, an entity is required to pay the greater of the income tax or the MPIT. Tax is calculated on an individual entity basis at the statutory asset tax rate of 1% and is based upon the taxable assets of each company as of the end of the year, as defined by Argentine law. Any excess of the MPIT over the income tax may be carried forward and recognized as a tax credit against future income taxes payable over a 10-year period. The Company does not set up an allowance for Minimum Presumed Income Tax and is considering filing a declaratory action under the terms of section 322 of the Civil and Commercial Procedural Code against the AFIP seeking certainty as to the application of the MPIT for the fiscal year 2014, 2015 and advance payments from 7 through 11 corresponding to fiscal year 2014, in relation to the decision by the Argentine Supreme Court in the case “Hermitage” on September 15, 2010 and “Perfil” on February 11, 2014. In such judicial precedents, the Court had declared such tax to be unconstitutional given that, under certain circumstances, it proves to be unreasonable and inconsistent with the ability-to-pay principle. 62 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shareholders’ Equity Special Reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve, to reflect the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve cannot be used to make distributions in kind or in cash, and can only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. The mentioned Reserve was reversed under the appropriation of Retained Earnings resolved by Shareholders’ Meeting held on November 14, 2014. Treasury stock During the nine-month period ended March 31, 2015 Cresud repurchased 37,657 common, registered shares of own stock of Ps. 1 nominal value and 1 vote per share, in exchange for Ps. 0.5 million and 303.018 American Depositary Shares or ADRs representing 10 shares each for a total amount of US$ 3.9 million, thus completing the terms and conditions of the share repurchase plan.On the balance sheet date, no deadline has been established for the sale of repurchased shares. On December 12, 2014, as per the powers delegated by the Regular General Shareholders’ Meeting on October 31, 2014, the Board decided to distribute pro rata among shareholders 5,565,479 Treasury shares, which represent 0.0114% per share or 1.1406% on the outstanding capital of 487,928,660. Share Warrants As a result of the allocation of Treasury shares indicated above, the terms and conditions of outstanding options (warrants) to purchase common shares have been somewhat modified: Number of shares to be issued per warrant: Ratio before allocation: 0.3673 Ratio after allocation (in force): 0.3715 63 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shareholders’ Equity (Continued) Exercise price per future share to be issued: Price before allocation:US$1.5247. Current price after allocation: US$1.5075. Restrictions on distribution of dividends - Legal reserve According to Argentine law, 5% of the profit of the year is separated to constitute a legal reserve until they reach legal capped amounts (20% of total capital). This legal reserve is not available for dividend distribution and can only be released to absorb losses. Shareholders’ Meeting held on November 14, 2014 resolved the use of the statutory reserve in the amount of Ps. 81,616 to absorb accumulated losses. The Company shall have to fully replenish such reserve before any distribution of accumulated earnings. - Treasury stock Given that the repurchase of shares for subsequent sale is to be funded out of net cash income or free reserves, pursuant to section 220.2. of Act 19,550, insofar as the Company maintains Treasury shares there is a restriction on the distribution of retained earnings or free reserves, equal to the acquisition cost. 64 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Revenues March 31, 2015 March 31, 2014 Urban properties and investments Agricultural Agroindustrial Total Urban properties and investments Agricultural Agroindustrial Total Trading properties - Crops - Cattle - Dairy - Sugarcane - Beef - Supplies - Sales income Base rent - - Contingent rent - Admission rights - Parking fees - Commissions - Property management fees - Expenses and Collective Promotion Funds - Flattening of tiered lease payments - Leases and agricultural services - Advertising and brokerage fees - Others - - Leases and service income - - Consumer financing 95 - - 95 - - Hotel operations - Other revenues - Total Group revenue 65 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Costs March 31, 2015 March 31, 2014 Urban properties and investments Agricultural Agroindustrial Total Urban properties and investments Agricultural Agroindustrial Total Cost of leases and services - Other operative costs - Cost of property operations - Crops - Cattle - Dairy - Sugarcane - Supplies - Beef - Leases and agricultural services - - - Advertising and brokerage operations - Cost of agricultural sales and services - - Cost of sale of trading properties - Cost from hotel operations - Cost of leases and services - Costs from Consumer Financing 29 - - 29 - - Total Group costs 66 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature For the nine-month period ended as of March 31, 2015: Group costs Cost of property operations Cost of agricultural sales and services Cost of agriculture production Cost of sale of trading properties Cost from Consumer Financing Cost from hotel operations Other operative costs General and administrative expenses Selling expenses Total Leases, services charges and vacant property costs - 82 Depreciation and amortization - Allowance for doubtful accounts - Advertising, publicityand other selling expenses - Taxes, rates and contributions - Maintenance and repairs 10 Fees and payments for services 19 Director´s fees - Payroll and social security expenses (Note 31) - Cost of sale of properties - Food, beverage and other lodging expenses - Changes in biological assets and agricultural produce - Supplies and labor - 9 6 Freights 2 - - 15 43 Commissions and expenses (8 ) - - - Conditioning and clearance - Others - Total expenses by nature 29 67 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the nine-month period ended as of March 31, 2014: Group costs Cost of property operations Cost of Agricultural sales and services Cost of agriculture production Cost of sale of trading properties Cost from Consumer Financing Cost from hotel operations Other operative costs General and administrative expenses Selling expenses Total Leases, services charges and vacant property costs - Depreciation and amortization 4 - Allowance for doubtful accounts - 38 Advertising, publicityand other selling expenses - - 10 - Taxes, rates and contributions - - Maintenance and repairs 3 Fees and payments for services 34 35 Director´s fees - Payroll and social security expenses (Note 31) - Cost of sale of properties - Food, beverage and other lodging expenses - Changes in biological assets and agricultural produce - Supplies and labor - Freights 65 - - - 6 20 Commissions and expenses - 1 - - Conditioning and clearance - Others 24 2 Total expenses by nature 68 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs March 31, March 31, Salaries, bonuses and social security costs Equity settled compensation Pension costs – defined contribution plan Others Other operating results, net March 31, March 31, Gain / (Loss) from commodity derivative financial instruments ) (Loss) / Gain from disposal of other property items ) Recovery of allowances - Gain from disposal of interest in associates - Reversal of currency translation adjustment (ii) - Expenses related to transfers of investment properties to subsidiaries (i) ) - Tax on personal assets ) ) Administration fee - Management fee (Note 35) - 46 Contingencies (iii) ) ) Donations ) ) Project Analysis and Assessment - ) Unrecoverable VAT ) ) Others ) Total other operating results, net ) (i) On December 22, 2014, IRSA conveyed title on the properties located in Bouchard 710, Suipacha 652, Torre BankBoston, Edificio República, Edificios Intercontinental Plaza and the plot of land next to the latter, onto its subsidiary IRSA Propiedades Comerciales, which as from such date continued to operate such properties. This transfer has had no effects whatsoever in the consolidated financial statements of the Group other than the expenses and taxes associated to the transfer. (ii) Pertains to the reversal of the translation reserve generated in Rigby following the partial repayment of principal of the company (Note 4). (iii) Including costs and legal expenses. 69 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial results, net March 31, March 31, Finance income: - Interest income - Foreign exchange gains - Dividends income Finance income Finance costs: - Interest expense ) ) - Foreign exchange losses ) ) - Other financial costs ) ) Finance costs ) ) Less finance costs capitalized Total financial costs ) ) Other finance results: - Fair value gains of financial assets and liabilities at fair value through profit or loss - (Loss) Gain from derivative financial instruments (except commodities) ) - Gain on the revaluation of receivables arising from the sale of farmland - Loss from repurchase of Non-convertible Notes ) ) Total other finance results ) Total financial results, net ) ) Share-based payments Established by the Company and subsidiaries Equity Incentive Plan For the nine month periods ended March 31, 2015 and 2014, the Group incurred in a charge of Ps. 28.4 million and Ps. 17.5 million, respectively, related to the awards granted under the Equity Incentive Plan. Movements in the number of equity-settled options outstanding under the Equity Incentive Plan were as follows: March 31, June 30, At the beginning Granted - Canceled ) ) At the end 70 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share-based payments (Continued) Established only by subsidiary undertakings BrasilAgro Stock Option Plan For the nine-month periods ended March 31, 2015 and 2014, the Group incurred in a charge of Ps. 0.3 million and Ps. 0.1 million, respectively, related to the awards granted under the BrasilAgro Stock Option Plan. Movements in the number of equity-settled options outstanding and their related weighted average exercise prices under the BrasilAgro Stock Option Plan are as follows: March 31, 2015 First tranche Second tranche Third tranche Option’s Exercise price Options Option’s Exercise price Options Option’s Exercise price Options At the beginning Rs 8.97 Rs 8.25 Rs 8.52 Granted - Forfeited - Exercised - Expired - At the end Rs 8.97 Rs 8.25 Rs 8.52 June 30, 2014 First tranche Second tranche Third tranche Option’s Exercise price Options Option’s Exercise price Options Option’s Exercise price Options At the beginning Rs 8.97 Rs 8.25 Rs 8.52 Granted - Cancelled - - - ) - ) Exercised - Expired - ) - At the end Rs 8.97 Rs 8.25 Rs 8.52 71 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions During the normal course of business, the Group conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual or legal entity exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. Main transactions conducted with related parties are described in Note 39 to the Consolidated Financial Statements as of June 30, 2014 and 2013. 72 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) See description of the main transactions conducted with related parties in Note 39 to the Consolidated Financial Statements as of June 30, 2014 and 2013. The following is a summary of the balances with related parties as of March 31, 2015: Related party Description of transaction Trade and other receivables Non-current Trade and other receivables Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Associates Tarshop S.A. Reimbursement of expenses - Leases and/or rights of use - - ) ) - - New Lipstick LLC Reimbursement of expenses - Supertel Financial operations - Lipstick Management LLC Reimbursement of expenses - Agro-Uranga S.A Dividends receivable - Purchase of goods and/or services - - - ) - - Sale of goods and/or services - Brokerage - Agro Managers S.A. Reimbursement of expenses - Dividends receivable - 15 - Banco Hipotecario S.A. Reimbursement of expenses - - ) - - Commission per supermarket aisle - 47 - Mortgage bonds - 8 - Non-convertible notes - ) ) Borrowings - ) ) Leases and/or rights of use - Banco de Crédito y Securitización Leases and/or rights of use - 44 - Total Associates - ) 73 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables Non-current Trade and other receivables Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Joint Ventures Cresca S.A. Loans granted - Puerto Retiro S.A. Reimbursement of expenses - Borrowings - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - - (5 ) - - Borrowings - ) Leases’ collections - - - (4 ) - - Leases and/or rights of use - - - ) - - Management fees - Quality Invest S.A. Management fees - 22 - (6 ) - - Reimbursement of expenses - 91 - Baicom Networks S.A. Management fees - 12 - Borrowings - Contributions to be paid in - 10 - Reimbursement of expenses - Cyrsa S.A. Borrowings - ) - Credit due to capital reduction - Reimbursement of expenses - 21 - ) - - Entretenimiento Universal S.A. Reimbursement of expenses - Borrowings - 77 - Entertainment Holding S.A. Reimbursement of expenses - Borrowings - 69 - Total Joint Ventures - ) ) ) 74 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables Non-current Trade and other receivables Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Other related parties Consultores Asset Management S.A. (“CAMSA”) Advances to be recovered - Reimbursement of expenses - Estudio Zang, Bergel & Viñes Advances - 34 - Legal services - 14 - ) - - Fundación IRSA Reimbursement of expenses - 97 - Inversiones Financieras del Sur S.A. Financial operations - Boulevard Norte S.A. Reimbursement of expenses - Borrowings - 5 - Museo de los Niños Reimbursement of expenses - 92 - Leases and/or rights of use - Austral Gold Reimbursement of expenses - - (1 ) - - Ogden Argentina S.A. Reimbursement of expenses - Borrowings - 5 - Consultores Venture Capital Uruguay Management fees - Elsztain Managing Partners Management fees - - - ) - - Total Other related parties - - ) - - Directors and Senior Management Directors and Senior Management Fees - - - ) - - Advances - Guarantee deposits - - ) - - - Reimbursement of expenses - 61 - (4 ) - - Total Directors and Senior Management - ) ) - - Total ) 75 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2014: Related party Description of transaction Trade and other receivables Non-current Trade and other receivables Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Derivative financial instruments Associates Tarshop S.A. Reimbursement of expenses - Commisions per supermarket aisle - 19 - Leases and/or rights of use - - ) ) - - - New Lipstick LLC Reimbursement of expenses - Lipstick Management LLC Reimbursement of expenses - Agro-Uranga S.A Dividends receivables - 39 - Purchase of goods and/or services - - - ) - - - Brokerage - 29 - ) - - - Sale of inputs - Agro Managers S.A. Reimbursement of expenses - Banco Hipotecario S.A. Reimbursement of expenses - 12 - ) - - - Commisions per supermarket aisle - 59 - Borrowings - ) ) - Derivatives - ) Leases and/or rights of use - Banco de Crédito y Securitización Leases and/or rights of use - 19 - ) - - - Total Associates - ) 76 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 35.Related party transactions (Continued) Related party Description of transaction Trade and other receivables Non-current Trade and other receivables Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Derivative financial instruments Joint Ventures Cresca S.A. Management fees - 38 - Loans granted - Puerto Retiro S.A. Contributions to be paid in - Reimbursement of expenses - Financial operations - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - - ) - - - Borrowings - ) - Share-based payments - Leases’ collections - - - ) - - - Leases and/or rights of use - - - ) - - - Management fees - Quality Invest S.A. Management fees - 22 - ) - - - Reimbursement of expenses - 64 - Baicom Networks S.A. Management fees - 2 - Borrowings - Contributions to be paid in - 10 - Reimbursement of expenses - Cyrsa S.A. Borrowings - ) - - Reimbursement of expenses - - (9 ) - - - Boulevard Norte S.A. Reimbursement of expenses - Borrowings - 4 - Entertainment Holding S.A. Reimbursement of expenses - Borrowings - 20 - Total Joint Ventures - ) ) ) - 77 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables Non-current Trade and other receivables Current Trade and other payables Non-current Trade and other payables Current Borrowings Non-current Borrowings Current Derivative financial instruments Other related parties CAMSA Advances to be recovered - Management fees - - ) - - - Reimbursement of expenses - - (1 ) - - - Estudio Zang, Bergel & Viñes Advances - 4 - Legal services - - - ) - - - Fundación IRSA Reimbursement of expenses - 75 - Inversiones Financieras del Sur S.A. Financial operations - - (5 ) - - - Museo de los Niños Reimbursement of expenses - - (9 ) - - - Austral Gold Reimbursement of expenses - 8 - (1 ) - - - Entretenimiento Universal S.A. Reimbursement of expenses - Borrowings - 68 - Ogden Argentina S.A. Reimbursement of expenses - Borrowings - 4 - IRSA Real Estate Strategies LP Capital contribution - - - (8 ) - - - IRSA Developments LP Capital contribution - - - ) - - - EMP Management fees - - - ) - - - Total Other related parties - - ) - - - Directors and Senior Management Directors and Senior Management Management fees - - ) - - - Guarantee deposits - - ) - Reimbursement of expenses - 96 - ) - - - Total Directors and Senior Management - ) ) - - - Total ) 78 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the nine-month period ended as of March 31, 2015: Related party Leases and/or rights to use Administration and management fees Sale of goods and/or services Compensation of Directors and senior management Legal services Financial operations Commissions Donations Associates Agro-Uranga S.A. - Tarshop S.A. - 21 - Banco Crédito y Securitización S.A. - Banco Hipotecario S.A. - ) 5 - Total Associates - - - ) 26 - Joint Ventures Cyrsa S.A. - ) - - Cresca S.A. - - 20 - Baicom Networks S.A. - Nuevo Puerto Santa Fe S.A. ) - - - ) - - Entretenimiento Universal S.A. - 10 - Entertainment Holdings S.A. - 9 - Puerto Retiro S.A. - Quality Invest S.A. - Total Joint Ventures ) 20 - - ) - - Other related parties Consultores Asset Management S.A. (“CAMSA”) - Inversiones Financieras del Sur S.A. - Estudio Zang, Bergel & Viñes - ) - - - Fundación IRSA - ) Hamonet S.A. ) - Isaac Elsztain e Hijos S.C.A. ) - Total Other related parties ) - - - ) - ) Directors and Senior Management Directors - - - ) - Senior Management - - - ) - Total Directors and Senior Management - - - ) - Total ) ) ) 26 ) 79 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 35.Related party transactions (Continued) The following is a summary of the transactions with related parties for the nine-month period ended as of March 31, 2014: Related party Leases and/or rights to use Administration and management fees Sale of goods and/or services Compensation of Directors and senior management Legal services Financial operations Donations Associates Agro-Uranga S.A. - Tarshop S.A. ) - Banco Crédito y Securitización S.A. - Banco Hipotecario S.A. - Total Associates ) - - - Joint Ventures Cyrsa S.A. - ) - Cresca S.A. - 46 - Baicom Networks S.A. - 9 - - - 96 - Nuevo Puerto Santa Fe S.A. ) - Puerto Retiro S.A. - Quality Invest S.A. - Canteras Natal Crespo S.A. - Total Joint Ventures ) - - - ) - Other related parties Inversiones Financieras del Sur S.A. - Fundación IRSA - - 1 - - - ) Estudio Zang, Bergel & Viñes - ) - - Dolphin Fund PLC (i) - Hamonet S.A. ) - Isaac Elsztain e Hijos S.C.A. ) - Total Other related parties ) - 1 - ) ) Directors and Senior Management Directors - - - ) - - - Senior Management - - - ) - - - Total Directors and Senior Management - - - ) - - - Total ) ) ) 80 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina CNV General Resolution No. 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution No. 622, below there is a detail of the notes to the Unaudited Condensed Interim Consolidated Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 10 - Investment properties Note 11 - Property, plant and equipment Exhibit B - Intangible assets Note 13 - Intangible assets Exhibit C - Equity investments Note 37 - Investments in associates and joint ventures Exhibit D - Other investments Note 16 - Financial instruments by category Note 17 - Restricted assets Exhibit E - Provisions Note 18 - Trade and other receivables Note 24 - Provisions Exhibit F - Cost of sale and services Note 38 - Cost of sales and services provided Exhibit G - Foreign currency assets and liabilities Note 39 - Foreign currency assets and liabilities Exhibit H - Exhibit of expenses Note 30 - Expenses by nature 81 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investments in associates and joint ventures Issuer and type of securities Class Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer´s information % of ownershipinterest in common stock Main activity Place of business / country of incorporation Last financial statement issued Common stock (nominal value) Income (loss) for the period Shareholders' equity Associates Avenida Inc. Shares - - Investment United States - Higher value - - Agromanagers S.A. Shares Not publicly traded Investment Argentina 46.84% Goodwill Agrouranga S.A. Shares Not publicly traded Agricultural Argentina 35.72% Higher value Banco de Crédito y Securitización S.A. (1) Shares Not publicly traded Financing Argentina 6.38% Banco Hipotecario S.A. (1) Shares Financing Argentina 29.99% Higher value Goodwill - Bitania 26 S.A. Shares - Not publicly traded Real Estate Argentina - - - 49.00% Goodwill - Higher value - - IDB Development Corporation Ltd. Shares 1.344 (3) Investment Israel N/A N/A N/A 49.00% Lipstick Management LLC Shares N/A Not publicly traded Management company United States N/A (2) 142 (2) 584 49.00% Irrevocable contributions 56 50 82 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investments in associates and joint ventures (Continued) Issuer and type of securities Class Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer´s information % of ownershipinterest in common stock Main activity Place of business / country of incorporation Last financial statement issued Common stock (nominal value) Income (loss) for the period Shareholders' equity Manibil S.A. Shares Not publicly traded Real Estate Argentina 49.00% Irrevocable contributions - Goodwill 10 10 New Lipstick LLC Shares N/A Not publicly traded Real Estate United States N/A 49.87% Irrevocable contributions Supertel Shares Not publicly traded Management company United States (2) 47 25.63% Tarshop S.A. Shares Not publicly traded Consumer financing Argentina - - - 20.00% Irrevocable contributions - Higher value Total Associates Joint Ventures Baicom Networks S.A. Shares Not publicly traded Real Estate Argentina 50.00% Irrevocable contributions - Higher value Cresca S.A. Shares N/A Not publicly traded Agricultural Paraguay 50.00% Irrevocable contributions Cyrsa S.A. Shares Not publicly traded Real Estate Argentina 50.00% Higher value 83 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investments in associates and joint ventures (Continued) Issuer and type of securities Class Amount Value recorded as of 03.31.15 Value recorded as of 06.30.14 Market value as of 03.31.15 Issuer´s information % of ownershipinterest in common stock Main activity Place of business / country of incorporation Last financial statement issued Common stock (nominal value) Income (loss) for the period Shareholders' equity Entertainment Holdings S.A. Shares Not publicly traded Investment Argentina 50.00% Irrevocable contributions Goodwill Higher value Entretenimiento Universal S.A. Shares 22 Not publicly traded Event organization and others Argentina 12 2.5% 22 Nuevo Puerto Santa Fé S.A. Shares Not publicly traded Commercial real estate Argentina 50.00% Goodwill Higher value Puerto Retiro S.A. Shares Not publicly traded Real Estate Argentina 50.00% Irrevocable contributions Higher value Quality Invest S.A. Shares Not publicly traded Real Estate Argentina 50.00% Irrevocable contributions Goodwill Higher value Total Joint Ventures Total investments in associates and joint ventures as of 03.31.15 (*)2,380,887 - Total investments in associates and joint ventures as of 06.30.14 - (*)2,198,357 (*) Include a balance of Ps. (299,222) and Ps. (176,982) reflecting interests in companies with negative equity as of March 31, 2015 and June 30, 2014, respectively, which is reclassified to “Provisions” (Note 24). (1) Amounts correspond to the Financial Statements of Banco Hipotecario S.A. and Banco Crédito y Securitización S.A. prepared in accordance with the Central Bank of the Argentine Republic (“BCRA”) standards. For the purposeof the valuation of the investment in the Company, the adjustments necessary to adequate the financial statements to IFRS have been considered. (2) Amounts stated in US dollar. (3) Market value in NIS. 84 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cost of sales and services provided Description Agricultural business Urban properties and investments business Total as of 03.31.14 Biological assets Inventories Agricultural services Subtotal Agricultural business Services and other operating costs Trading properties Hotels inventories Others Subtotal Urban properties and investments business Total as of 03.31.15 Inventories as of the period / year - - - (i)909,320 (ii) 667,280 Initial recognition and changes in the fair value of biological assets and agriculture produce at the point of harvest - Changes in the net realizable value of agriculture produce after harvest - Decrease due to harvest - Acquisitions and classifications - Consume - Additions - Disposals - Expenses incurred - 28 Currency translation adjustment - Inventories as of the period / year - - - (iii) (760,349) (iv) (762,213) Costs as of 03.31.15 28 - Costs as of 03.31.14 - (i)Includes Ps. (13,373) corresponding to materials of IRSA and FyO as of June 30, 2014. (ii)Includes Ps. (10,358) corresponding to materials and inputs of IRSA as of June 30, 2013. (iii)Includes Ps. (14,342) corresponding to materials and inputs of IRSA and FyO as of March 31, 2015. Does not include Ps. (521) corresponding to fattening (Biological assets). (iv)Includes Ps. (12,715) corresponding to materials and inputs of IRSA and FyO as of March 31, 2014. 85 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities as of March 31, 2015 and June 30, 2014 are as follows: Items (3) Amount of foreign currency (2) Prevailing exchange rate (1) Total as of 03.31.15 Amount of foreign currency (2) Prevailing exchange rate (1) Total as of 06.30.14 Assets Restricted assets US Dollar Total restricted assets Trade and other receivables Uruguayan Peso US Dollar Euros 3 2 26 Swiss francs 76 27 Receivables with related parties: US Dollar Total trade and other receivables Investment in financial assets US Dollar New Israel Shekel 5 13 Uruguayan Peso Investments with related parties: US Dollar - Total Investment in financial assets Derivative financial instruments US Dollar New Israel Shekel - - - Total Derivative financial instruments Cash and cash equivalents Uruguayan Peso 60 36 US Dollar Euros Swiss francs - - - 1 1 New Israel Shekel Pounds 2 30 2 32 Yenes 55 4 2 4 Brazilian Reais 10 32 3 9 Total Cash and cash equivalents Total Assets 86 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Foreign currency assets and liabilities (Continued) Items (3) Amount of foreign currency (2) Prevailing exchange rate (1) Total as of 03.31.15 Amount of foreign currency (2) Prevailing exchange rate (1) Total as of 06.30.14 Liabilities Trade and other payables Uruguayan Peso 53 18 US Dollar Euros 3 1 3 Payables with related parties: US Dollar 62 Total trade and other payables Borrowings US Dollar Borrowings with related parties US Dollar - Total borrowings Derivative financial instruments US Dollar - - - New Israel Shekel Total Derivative financial instruments Provisions US Dollar 10 88 Total provisions 88 Payroll and social security liabilities US Dollar 23 - - - Total payroll and social security liabilities - Total Liabilities Exchange rate as of March 31, 2015 and June 30, 2014 according to Banco Nación Argentina records. Considering foreign currencies those that differ from Company’s functional currency at each period/year-end. The Company uses derivative financial instruments as complement in order to reduce its exposure to exchange rate movements (Note 20). 87 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina CNV General Ruling No. 629/14 – Storage of documentation On August 14, 2014, the CNV issued General Ruling N° 629 whereby it introduced amendments to rules related to storage and conservation of corporate books, accounting books and commercial documentation. In this sense, it should be noted that the Group has entrusted the storage of certain non-sensitive and old information to the following providers: Documentation storage provider Location Bank S.A. Gral. Rivas 401, Avellaneda, Province of Buenos Aires Ruta Panamericana Km 37,5, Garín, Province of Buenos Aires Av. Fleming 2190, Munro, Province of Buenos Aires Carlos Pellegrini 1401, Avellaneda, Province of Buenos Aires Iron Mountain Argentina S.A. Av. Amancio Alcorta 2482, Autonomous City of Buenos Aires Pedro de Mendoza 2143, Autonomous City of Buenos Aires Saraza 6135, Autonomous City of Buenos Aires Azara 1245, Autonomous City of Buenos Aires Polígono industrial Spegazzini, Autopista Ezeiza Km 45, Cañuelas, Province of Buenos Aires Cañada de Gomez 3825, Autonomous City of Buenos Aires It is further noted that a detailed list of all documentation held in custody by providers, as well as documentation required in section 5 a.3) of section I, Chapter V, Title II of the RULES (2013 as amended) are available at the registered office. On February 5, 2014 there was a widely known fire in Iron Mountain’s warehouse, which company is a supplier of the Group and where Group’s documentation was being kept. Based on the internal review carried out by the Group, duly reported to the CNV on February 12, 2014, the information kept at the Iron Mountain premises that were on fire do not appear to be sensitive or capable of affecting normal operations. Group of assets held for sale Assets and liabilities related to the operation of the building located in 183 Madison Av., NY, United States, owned by the subsidiary of the Group, Rigby 183 LLC, and that formed part of the international business segment, have been reported in the balance sheet as of June 30, 2014 as available for sale as per the contract for the sale of the building entered on May 16, 2014. The transaction was subject to compliance with certain conditions which were complied in September 2014. Upon completion of such conditions, the company should left in an escrow account the amount of US$ 1 million for a term of nine months to cover potential hidden defects. Such amount is included in Restricted Assets. 88 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Group of assets held for sale (Continued) Pursuant to IFRS 5, assets and liabilities available for sale were valued at the lower of their book value or fair value less selling cost. Since fair value is higher than book value of the pool of assets available for sale including some goodwill related to the acquisition, no impairment has been recorded as of June 30, 2014. The following table shows the main assets and liabilities held for sale: Group’s assets held for sale Investment properties Intangible assets - Goodwill Restricted assets Trade and other receivables Derivative financial instruments Total Group’s liabilities directly associated to assets classified as held for sale Trade and other payables Deferred income tax liabilities Borrowings Total As indicated in note 4, on September 29, 2014, the sale of the Madison 183 Building was finalized in the amount of US$ 185 million. Proceeds from the sale were Ps. 1,535 million, while associated costs amounted to Ps. 1,238 million, thus making a gain on the transaction of Ps. 296.5 million, included in the line item Gain from disposal of investment properties in the Income Statement. Negative working capital At the end of the period, the Group carried a working capital deficit, whose treatment is being considered by the Board of Directors and Management. 89 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events ·On April 24, 2015, our associate Tarshop S.A. issued non-convertible notes Class XX and XXI for a nominal value of Ps. 149,600. On April 14, 2015, this issuance was authorized by the Issue Activity Department at the National Securities Exchange Commission, for a joint nominal value of Ps. 40,000, or a greater or lower amount as determined by the Company, for a total authorized sum of Ps. 300,000. As of April 24, 2015 Class XX was placed for a total nominal value of Ps. 69,100 and Class XXI for a total nominal value of Ps. 80,500. Class XX will accrue interests at an annual nominal fixed rate of 27.50%. Payment dates of mentioned interests will be: July 24, 2015, October, 24, 2015 and January 24, 2016. The payment date is January 24, 2016. CN Class XXI will accrue interest from the date of issue at a bid nominal fixed rate of 28.50% p.a., until the end of the twelfth month, and at an annual floating nominal rate equal to BADLAR Private rate plus 500 basis points, beginning on the thirteenth month until its maturity date. Net funds resulting from placing both classes XX and XXI were earmarked for paying in working capital in Argentina in accordance with the corporate objective of the Company. ·On May 5, 2015, the Group has signed a bill of sale to transfer to a non-related party 8.470 square meters corresponding to nine offices floors and 72 parking units of Intercontinental Plaza building. The amount of the transaction was Ps. 376.4 million, which has already been paid in full by the purchaser. The gross income of the transaction amounts to approximately Ps. 315.1 million, which will be reflected in the Group’s financial statements upon execution of the title conveyance deed and delivery of possession, scheduled for July this year. ·After the balance sheet date, on May 6, 2015, Dolphin submitted for approval of the IDBD Board a binding and irrevocable proposal, that provides as follows: (i) Appointment of Eduardo Sergio Elsztain as single Chairmen of the Board of IDBD; (ii) Commitment by Dolphin (directly or through any other vehicle controlled by Eduardo Sergio Elsztain) to an early exercise of warrants Series 4 issued by IDBD in the amount of NIS 150 million (the “Warrants”), as a result, IDBD may request that they be exercised as from May 20, 2015, provided that before such date, IDBD should receive an irrevocable written commitment by bondholders’ representatives that they won’t call for a Bondholders Meeting until July 20, 2015 (unless they are required to do so by applicable laws) including any of the following items of the agenda: (a) appointment of advisors (financial, legal or any other type of advisors); (b) appointment of a committee to represent IDBD bondholders; (c) commencement of legal actions against IDBD; and (d) demand for acceleration and immediate payment of any debt held by IDBD. 90 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events (Continued) (iii) The Board of Directors of IDBD shall set up a committee, composed by two members of IDBD monitoring committee and two members of IDBD Board appointed by Dolphin, which will be in charge of the following tasks, subject to applicable legislation: (a) lead, discuss, negotiate and finalize negotiations with representatives of IDBD bondholders with respect to their requests; (b) negotiate with IDBD financial creditors a new set of commitments governing IDBD financial liabilities; and (c) develop a business and financial plan for IDBD. (iv) Dolphin (directly or through any vehicle controlled by Eduardo Sergio Elsztain) commits to make an additional capital contribution for up to NIS 100 million in IDBD, subject to –but not limited to- the following conditions: (a) IDBD should make a public offering of shares, with terms and conditions acceptable to the market and approved by the IDBD Board, in an amount of at least NIS 100 million which should not exceed NIS 125 million, which public offering should be made between October 1, 2015 and November 15, 2015. (b) The commitment assumed by Dolphin will automatically expire upon occurrence of any of the following events before the public offering date: (i) if any of IDBD creditors or any of the representatives of IDBD bondholders start legal actions against IDBD, including a claim for acceleration and immediate payment of any debt owed by IDBD; (ii) should a meeting of IDBD bondholders is called to discuss any of the items specified under Section 2 above; (iii) should IDBD receive capital contributions for a total amount of NIS 100 million in any way, whether through a rights offering, the exercise of warrants, a private or public offering, and whether such capital contributions are made by Dolphin directly or through any vehicle controlled by Eduardo Sergio Elsztain (apart from the capital contributions todischarge the obligation of NIS 158.5 millionpursuant to the irrevocable proposal made by Dolphin on December 29, 2014), or by any other person or entity, or by the public, and in the event that the aggregate amount of such capital contributions under subsection 5 (d) (iii) of the submitted proposal is lower than NIS 100 million, Dolphin’s commitment under section 5 (c) above shall be reduced accordingly; or (iv) should an adverse event or change occur in IDBD or its control structure or in any of its material affiliates. On May 7, the Board of IDBD approved the proposal; nevertheless, the proposal is yet to be approved by the representatives of IBDB’s bondholders. 91 Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS To the Shareholders, President and Directors of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Legal address: Moreno 877 – 23° floor Autonomous City Buenos Aires Tax Code No. 30-50930070-0 Introduction We have reviewed the unaudited condensed interim consolidated financial statements attached of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria and its subsidiaries (hereinafter “the Company”) which included the unaudited condensedinterim consolidated statements of financial position as of March 31, 2015, the unaudited condensed interim consolidated statement ofincome and comprehensive income for the nine and three-month period ended March 31, 2015, the unaudited condensed interim consolidated statement of changes in shareholders’ equity and the unaudited condensed interim consolidatedstatement of cash flows for the nine-month period ended March 31, 2015 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June 30, 2014 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. Management responsibility The Board of Directors of the Company is responsible for the preparation and presentation ofthese unaudited condensed interim consolidated financial statementsin accordance with the International Financial Reporting Standards , adopted by the Argentine Federation of Professional Councils in Economic Sciences (FACPCE)as professional accounting standards and added by the National Securities Commission (CNV) to its regulations as approved by the International Accounting Standard Board (IASB) and , for this reason,is responsible for the preparation and presentation of the unaudited condensed interim consolidatedfinancial statements mentioned in first paragraph according to the International Accounting Standard No 34 "Interim Financial Reporting" (IAS 34). Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Continued) Scope of our review Our review was limited to the application of the procedures established in the International Standard on Review Engagements ISRE 2410 "Review of interim financial information performed by the independent auditor of the entity", which was adopted as a review standard in Argentina through Technical Resolution No. 33 of the FACPCE as approved by the International Auditing and Assurance Standards Board (IAASB). A review of interim financial information consists of making inquiries of persons responsible for the preparation of the information included in the unaudited condensed interim consolidated financial statements, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion on the consolidated statement of financial position, the consolidated statement of income and comprehensive income and the consolidated statement of cash flow of the Company. Conclusion Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements mentioned in the first paragraph of this report have not been prepared in all material respects in accordance with the regulations of the International Accounting Standard No. 34. Report on compliance with current regulations In accordance with current regulations, we report about Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria that: a) the unaudited condensed interim consolidated financial statements of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria are recorded in the "Inventory and Balance Sheet Book", and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and in the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements ofCresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria arise from accounting records carried in all formal aspects in conformity with the applicable legal provisions; c) we have read the Business Summary (“Reseña Informativa”) on which, as regards these matters that are within our competence, we have no observations to make; Free translation from the original prepared in Spanish for publication in Argentina REVIEW REPORT ON THE UNAUDITED CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (Continued) d) at March 31, 2015, the debt of Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria owed in favor of the Argentina Integrated Pension System which arises from accounting records and submissions amounted to Ps. 3,633,490 which was no callable at that date. Autonomous City of Buenos Aires, May 12, 2015 PRICE WATERHOUSE & Co. S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Dr. Carlos Martín Barbafina Public Accountant (U.C.A.) C.P.C.E.C.A.B.A. Tº 175 Fº 65 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Financial Statements as of March 31, 2015 and June 30, 2014 and for the nine-month periods ended March 31, 2015 and 2014 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Financial Position as of March 31, 2015 and June 30, 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current assets Investment properties 7 Property, plant and equipment 8 Intangible assets 9 Biological assets 10 Investments in subsidiaries, associates and joint ventures 6 Deferred income tax assets 21 Income tax and minimum presumed income tax credits Trade and other receivables 13 12 - Total Non-current assets Current assets Biological assets 10 Inventories 11 Income tax and minimum presumed income tax credits Trade and other receivables 13 Derivative financial instruments 15 Investment in financial assets 14 Cash and cash equivalents 16 Total Current assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Share capital Treasury stock Inflation adjustment of share capital Inflation adjustment of treasury stock Share premium…………… Cost of treasury stock ) ) Share warrants Changes in interest in subsidiaries ) Cumulative translation adjustment Equity-settled compensation Legal reserve - Reserve for new developments - Special reserve - Reserve for the acquisition of securities issued by the Company Retained earnings ) ) TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-current liabilities Trade and other payables 17 Borrowings 20 Provisions 19 Total Non-current liabilities Current Liabilities Trade and other payables 17 Payroll and social security liabilities 18 Borrowings 20 Derivative financial instruments 15 18 Provisions 19 80 Minimum Presumed Income tax - Total Current liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 1 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Income for the nine and three-month periods beginning on July 1, 2014 and 2013 and January 1, 2015 and 2014 and ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Nine months Three months Note Revenues 23 Costs 24 ) Initial recognition and changes in the fair value of biological assets and agricultural produce at the point of harvest Changes in the net realizable value of agricultural produce after harvest ) ) Gross Profit / (Loss) ) Gain from disposal of farmlands - ) - General and administrative expenses 25 ) Selling expenses 25 ) Other operating results, net 27 ) ) Profit / (Loss) from operations ) Share of loss of subsidiaries, associates and joint ventures 6 ) (Loss) / Profit before financing and taxation ) ) Finance incomes 28 Finance costs 28 ) Other financial results 28 ) ) Financial results, net 28 ) Loss before Income tax ) Income tax gain 21 Loss for the period ) Loss per share for the period: Basic ) Diluted ) (i) ) (i) ) ) (i)Due to the loss for the period, there is no diluted effect on this result. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 2 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Comprehensive Income for the nine and three-month periods beginning on July 1, 2014 and 2013 and January 1, 2015 and 2014 and ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Nine months Three months Loss for the period Other Comprehensive Income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment from subsidiaries, associates and joint ventures Other comprehensive (loss) / income for the period (i) Total comprehensive (loss) / income for the period (i) Items included in other comprehensive income do not generate any impact on the income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 3 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share capital Treasury stock Inflation adjustment of share capital Inflation adjustment of treasury stock Share premium Cost of treasury stock Share warrants Subtotal Changes in interest in subsidiaries Cumulative translation adjustment Equity-settled compensation Legal reserve Reserve for new developments Special reserve Reserve for the acquisition of securities issued by the Company Retained earnings Total shareholders’ equity Balance as of June 30, 2014 (15,429) 200,000 (1,066,428) Loss for the period - Other comprehensive loss for the period - Total comprehensive loss for the period - Appropriation of retained earnings resolved by Shareholders’ Meeting held on November 14, 2014: - Share distribution - Loss absorption: - Share premium - (220,881) - Legal reserve - (81,616) - Special reserve - Reserve for repurchase of share - Reserve for new developments - (17,065) - - - Equity-settled compensation - Acquisition of treasury stock - - (32,198) - Changes in interest in subsidiaries - Reimbursement of expired dividends - Balance as of March 31, 2015 - - - (487,001) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements Eduardo S. Elsztain President 4 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share capital Treasury stock Inflation adjustment of share capital Inflation adjustment of treasury stock Share premium Share warrants Subtotal Changes in interest in subsidiaries Cumulative translation adjustment Equity-settled compensation Legal reserve Reserve for new developments Special reserve Retained earnings Total shareholders’ equity Balance as of June 30, 2013 (26,522) Loss for the period - (494,238) (494,238) Other comprehensive income for the period - Total comprehensive income / (loss) for the period - (49,923) Appropriation of retained earnings resolved by Shareholders’ Meeting held on October 31, 2013: - Legal reserve - Other reserves - Cash dividends - (120,000) Equity-settled compensation - Changes in interest in subsidiaries - Cancellation of BrasilAgro warrants - (1,059) - (1,059) Reimbursement of expired dividends - Balance as of March 31, 2014 (1) Corresponding to General Resolution 609/12 of the National Securities Commission. See Note 27 of Unaudited Condensed Interim Consolidated Financial Statements. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 5 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Unaudited Condensed Interim Separate Statements of Cash Flows for the nine-month periods ended March 31, 2015 and 2014 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note Operating activities: Cash generated from operations 16 ) ) Net cash used in operating activities ) ) Investing activities: Proceeds from sale of companies - Acquisition of non-controlling interest in subsidiaries ) - Proceeds from sale of interest in companies - Capital contribution to subsidiaries, associates and joint ventures 6 ) ) Acquisition of investment properties 7 ) ) Proceeds from sale of investment properties 12 79 Acquisition of property, plant and equipment 8 ) ) Proceeds from sale of property, plant and equipment Proceeds from sale of farmlands - Acquisition of intangible assets 9 ) ) Purchase of investment in financial assets ) ) Proceeds from disposals of investments in financial assets Loans granted to subsidiaries, associates and joint ventures ) ) Loans repayments received from subsidiaries, associates and joint ventures Dividends received Cash incorporated by merger - Net cash generated from / (used in) investing activities ) Financing activities: Purchase of treasury stock ) - Proceeds from issuance of non-convertible notes Repayment of non-convertible notes ) ) Repurchase of non-convertible notes ) ) Dividends paid - ) Proceeds from borrowings Borrowings from subsidiaries, associates and joint ventures - Repayment of derivative financial instruments ) - Repayment of borrowings ) ) Repayment of borrowings from subsidiaries, associates and joint ventures - ) Repayment of warrants - ) Repayment of seller financing ) ) Interest paid ) ) Net Cash flows (used in) / generated from financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period 16 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at the end of the period The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. Eduardo S. Elsztain President 6 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. General information The Company’s business and general information Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (“Cresud” or the “Company”) was founded in 1936 as a subsidiary of Credit Foncier, a Belgian company primarily engaged in providing rural and urban loans in Argentina and administering real estate holdings foreclosed by Credit Foncier. Credit Foncier was liquidated in 1959, and as part of such liquidation, the shares of Cresud were distributed to Credit Foncier’s shareholders. From the 1960s through the end of the 1970s, the business of Cresud shifted exclusively to agricultural activities. Cresud is a company organized and domiciled in the Republic of Argentina. The address of its registered office is Moreno 877, 23rd Floor, Buenos Aires, Argentina. These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on May 12, 2015. 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements Basis of preparation These Unaudited Condensed Interim Separate Financial Statements of the Company have been prepared in accordance with Technical Resolutions No. 26 (RT 26) of Argentine Federation of Professional Councils of Economic Sciences (“F.A.C.P.C.E.”, as per its Spanish acronym) and IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of article 1, Chapter III, Title IV of General Ruling 622/13. Such information is included in the Notes to the Unaudited Condensed Interim Separate Financial Statements according to International Financial Reporting Standards ("IFRS"). These Unaudited Condensed Interim Separate Financial Statements should be read together with the annual audited Separate Financial Statements of the Company as of June 30, 2014. These Unaudited Condensed Interim Separate Financial Statements are expressed in thousands of Argentine Pesos. The Unaudited Condensed Interim Separate Financial Statements for the nine-month periods ended March 31, 2015 and 2014 have not been audited. The Company´s management believes they include all necessary adjustments to fairly present the results of each period. Results for the nine-month periods ended March 31, 2015 and 2014 do not necessarily reflect proportionally the Company’s results for the complete fiscal years. 7 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) Significant accounting policies The accounting policies applied in the preparation of these Unaudited Condensed Interim Separate Financial Statements are consistent with those applied in the preparation of the information under RT 26 as of June 30, 2014 and are based on those IFRS in force as of June 30, 2014 (except for the accounting of investments in subsidiaries, associates and joint ventures, which are accounted for under the equity method as required in RT 26). Furthermore, the most significant accounting policies are described in the annual Consolidated Financial Statements as of June 30, 2014. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Future results might differ from the estimates and evaluations made at the date of preparation of these Unaudited Interim Condensed Separate Financial Statements. In the preparation of these Unaudited Condensed Interim Separate Financial Statements, the significant judgments made by Management in applying the Company’s accounting policies and the main sources of uncertainty were the same applied by the Company in the preparation of the annual separate financial statements for the fiscal year ended June 30, 2014, except for changes in provisions for income tax, for legal claims and for doubtful accounts. Merger with Cactus Argentina S.A. During September 2014, the Company entered into a pre-merger commitment with its wholly-owned subsidiary Cactus Argentina S.A. whereby the Company would be the absorbent Company and Cactus would be the absorbed Company. 8 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) The following table shows a summary of the effect that Cactus merge would have had on the condensed interim separate statements of financial position as of June 30, 2014. Caption Issued Financial Statements as of 06.30.14 Ps. Cactus as of 06.30.14 Ps. Eliminations / Reclassifications as of 06.30.14 Ps. Financial Statements considering the merger as of 06.30.14 Ps. Non-current assets ) Current assets ) Total assets ) Non-current liabilities ) Current liabilities ) Total liabilities ) Shareholders’ Equity ) The following table shows a summary of the effect that Cactus merge would have had on the condensed interim separate statements of income and the condensed interim separate statements of cash flows as of March 31, 2014. Issued Financial Statements as of 03.31.14 Ps. Cactus as of 03.31.14 Ps. Eliminations / Reclassifications as of 03.31.14 Ps. Financial Statements considering the merger as of 03.31.14 Ps. Caption Information about profit / (loss) for the nine-month period Revenues ) Costs ) ) ) Gross Profit / (Loss) ) - Profit / (Loss) from Operations ) - (Loss) / Profit for the period ) ) ) Information about profit / (loss) for the nine-month period Net cash used in operating activities ) ) - ) Net cash (used in) / generated from investing activities ) ) Net cash generated from financing activities ) Comparative information Amounts as of March 31, 2014 and June 30, 2014, which are disclosed for comparative purposes have been taken from the separate financial statements as of such dates. The financial statements originally issued have been subject to certain reclassifications required in order to present these figures comparatively with this period. 9 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Seasonal effects on operations The operations of the Company are also subject to seasonal effects. The harvests and sale of grains (corn, soybean and sunflower) generally take place between January and September every year. Wheat is generally harvested between November and February every year. However, milk production is generally larger during the second quarter, when conditions are more favorable. As a result, there may be material fluctuations in the agricultural business results each quarter. 4. Acquisitions and disposals On July 31, 2014 the Company transferred to IRSA an area of 1,058 hectares located in Luján, in Buenos Aires Province. The amount of the transaction was Ps. 210 million, which has already been paid in full. On February 25, 2015 the Company transferred to HELMIR the 5% of the equity interest in SOCIEDAD ANÓNIMA CARNES PAMPEANAS S.A. (formerly EXPORTACIONES AGROINDUSTRIALES ARGENTINAS S.A.). The amount of the transaction was Ps. 1.4 million, which has already been paid in full. See summary of acquisitions and additional disposals of the Company for the nine-month period ended March 31, 2015 in Note 4 to Unaudited Condensed Interim Consolidated Financial Statements. 5. Financial risk management and fair value estimates Financial risk The Company’s activities are exposed to several financial risks: market risk (including exchange rate risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. Note 5 to the annual Consolidated Financial Statements provide information on financial risk management as of June 30, 2014 and 2013. Since June 30, 2014 there have been no changes in the risk management or risk management policies applied by the Company. 10 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Financial risk management and fair value estimates (Continued) 5.2.Fair value estimates Since June 30, 2014 there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets, liabilities or biological assets (either measured at fair value or amortized cost). Nor there have been transfers between the several hierarchies used in estimating the fair value of the Company’s financial instruments, or reclassifications among their respective categories. 6. Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several subsidiaries, associates and joint ventures. Set out below are the changes in Company’s investment in subsidiaries, associates and joint ventures for the nine-month period ended March 31, 2015 and for the fiscal year ended June 30, 2014: March 31, June 30, Beginning of the year Balance incorporated by merger with Cactus ) - Acquisition of subsidiaries, associates and joint ventures (i) ) ) Capital contribution Disposal of interest in subsidiaries ) Share of loss ) ) Currency translation adjustment ) Equity-settled compensation Dividends distributed ) ) Reimbursement of expired dividends Intergroup transactions ) End of the period / year (i) Includes the effect of changes in subsidiaries as consequence of repurchase of equity interest. See changes in Company’s investment in associates and joint ventures for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 in Notes 8 and 9 to the Unaudited Condensed Interim Consolidated Financial Statements. 11 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Investment properties Changes in Company’s investment properties for the nine-month period ended March 31, 2015 and for the year ended June 30, 2014 were as follows: March 31, June 30, Beginning of the year Additions Reclassification to property, plant and equipment ) ) Disposals ) ) Depreciation charges (i) ) ) End of the period / year (i) Depreciation charges of investment property were included in “Costs” in the Income Statement (Note 25). The following amounts have been recognized in the income statement: March 31, March 31, Rental and service incomes Direct operating expenses 12 Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Property, plant and equipment Changes in Company’s property, plant and equipment ("PPE") for the nine-month period ended March 31, 2015 and for the fiscal year ended June 30, 2014 were as follows: Owner-occupied farmland (ii) Other buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Total At June 30, 2013: Costs Accumulated depreciation ) Net book amount Year ended June 30, 2014: Opening net book amount Additions 10 Reclassifications of investment properties - Disposals ) - (3
